Exhibit 10.1

EXECUTION COPY

 

 

 

BELK, INC.

BELK ADMINISTRATION COMPANY

BELK INTERNATIONAL, INC.

BELK STORES SERVICES, INC.

BELK-SIMPSON COMPANY, GREENVILLE, SOUTH CAROLINA

THE BELK CENTER, INC.

BELK ACCOUNTS RECEIVABLE, LLC

BELK STORES OF VIRGINIA LLC

BELK GIFT CARD COMPANY LLC

BELK MERCHANDISING, LLC

BELK TEXAS HOLDINGS LLC

BELK DEPARTMENT STORES LP

BELK ECOMMERCE LLC

BELK STORES OF MISSISSIPPI LLC

$100,000,000 5.21% Senior Notes due January 25, 2022

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of December 14, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.  AUTHORIZATION OF NOTES

     2   

Section 1.1

  

Description of Notes

     2   

Section 1.2

  

Provisions Relating to the Notes

     2   

SECTION 2.  SALE AND PURCHASE OF NOTES

     2   

SECTION 3.  CLOSING

     2   

SECTION 4.  CONDITIONS TO CLOSING

     3   

Section 4.1

  

Representations and Warranties

     3   

Section 4.2

  

Performance; No Default

     3   

Section 4.3

  

Compliance Certificates

     3   

Section 4.4

  

Opinions of Counsel

     3   

Section 4.5

  

Purchase Permitted By Applicable Law, Etc

     4   

Section 4.6

  

Sale of Other Notes

     4   

Section 4.7

  

Payment of Special Counsel Fees

     4   

Section 4.8

  

Private Placement Number

     4   

Section 4.9

  

Changes in Corporate Structure

     4   

Section 4.10

  

Funding Instructions

     4   

Section 4.11

  

Proceedings and Documents

     4   

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS

     5   

Section 5.1

  

Organization; Power and Authority

     5   

Section 5.2

  

Authorization, Etc

     5   

Section 5.3

  

Disclosure

     5   

Section 5.4

  

Organization and Ownership of Shares of Subsidiaries; Affiliates

     6   

Section 5.5

  

Financial Statements; Material Liabilities

     6   

Section 5.6

  

Compliance with Laws, Other Instruments, Etc

     6   

Section 5.7

  

Governmental Authorizations, Etc

     7   

Section 5.8

  

Litigation; Observance of Agreements, Statutes and Orders

     7   

Section 5.9

  

Taxes

     7   

Section 5.10

  

Title to Property; Leases

     8   

Section 5.11

  

Licenses, Permits, Etc

     8   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 5.12

  

Compliance with ERISA

     8   

Section 5.13

  

Private Offering by the Obligors

     9   

Section 5.14

  

Use of Proceeds; Margin Regulations

     9   

Section 5.15

  

Existing Debt; Future Liens

     10   

Section 5.16

  

Foreign Assets Control Regulations, Etc

     10   

Section 5.17

  

Status under Certain Statutes

     11   

Section 5.18

  

Environmental Matters

     11   

Section 5.19

  

Employee Relations

     12   

Section 5.20

  

Notes Rank Pari Passu

     12   

Section 5.21

  

Solvency of the Obligors

     12   

Section 5.22

  

Consideration

     12   

SECTION 6.  REPRESENTATIONS OF THE PURCHASERS

     13   

Section 6.1

  

Purchase for Investment

     13   

Section 6.2

  

Accredited Investor

     13   

Section 6.3

  

Source of Funds

     13   

SECTION 7.  INFORMATION AS TO THE OBLIGORS

     15   

Section 7.1

  

Financial and Business Information

     15   

Section 7.2

  

Officer’s Certificate

     17   

Section 7.3

  

Visitation

     18   

SECTION 8.  PAYMENT OF THE NOTES

     18   

Section 8.1

  

Required Prepayments

     18   

Section 8.2

  

Optional Prepayments

     18   

Section 8.3

  

Allocation of Partial Prepayments

     19   

Section 8.4

  

Maturity; Surrender, Etc

     19   

Section 8.5

  

Purchase of Notes

     19   

Section 8.6

  

Make-Whole Amount

     20   

Section 8.7

  

Offer to Prepay Notes in the Event of a Change in Control

     21   

SECTION 9.  AFFIRMATIVE COVENANTS

     23   

Section 9.1

  

Compliance with Law

     23   

Section 9.2

  

Insurance

     24   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 9.3

  

Maintenance of Properties

     24   

Section 9.4

  

Payment of Taxes and Claims

     24   

Section 9.5

  

Corporate Existence, Etc

     24   

Section 9.6

  

Designation of Subsidiaries

     24   

Section 9.7

  

Notes to Rank Pari Passu

     25   

Section 9.8

  

Books and Records

     25   

Section 9.9

  

Additional Obligors; Release of Obligors

     25   

Section 9.10

  

Maintenance of Rating

     26   

SECTION 10.  NEGATIVE COVENANTS

     26   

Section 10.1

  

Consolidated Adjusted Debt to EBITDAR Ratio

     27   

Section 10.2

  

Fixed Charge Coverage Ratio

     27   

Section 10.3

  

Priority Debt

     27   

Section 10.4

  

Limitation on Liens

     27   

Section 10.5

  

Sales of Assets

     29   

Section 10.6

  

Merger and Consolidation

     30   

Section 10.7

  

Transactions with Affiliates

     31   

Section 10.8

  

Terrorism Sanctions Regulations

     31   

Section 10.9

  

Line of Business

     31   

Section 10.10

  

Limitation on Unrestricted Subsidiaries

     31   

SECTION 11.  EVENTS OF DEFAULT

     31   

SECTION 12.  REMEDIES ON DEFAULT, ETC

     34   

Section 12.1

  

Acceleration

     34   

Section 12.2

  

Other Remedies

     34   

Section 12.3

  

Rescission

     35   

Section 12.4

  

No Waivers or Election of Remedies, Expenses, Etc

     35   

SECTION 13.  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     35   

Section 13.1

  

Registration of Notes

     35   

Section 13.2

  

Transfer and Exchange of Notes

     35   

Section 13.3

  

Replacement of Notes

     36   

SECTION 14.  PAYMENTS ON NOTES

     36   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 14.1

  

Place of Payment

     36   

Section 14.2

  

Home Office Payment

     37   

SECTION 15.  EXPENSES, ETC

     37   

Section 15.1

  

Transaction Expenses

     37   

Section 15.2

  

Survival

     37   

SECTION 16.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     38   

SECTION 17.  AMENDMENT AND WAIVER

     38   

Section 17.1

  

Requirements

     38   

Section 17.2

  

Solicitation of Holders of Notes

     38   

Section 17.3

  

Binding Effect, Etc

     39   

Section 17.4

  

Notes Held by the Obligors, Etc

     39   

SECTION 18.  NOTICES

     39   

SECTION 19.  REPRODUCTION OF DOCUMENTS

     40   

SECTION 20.  CONFIDENTIAL INFORMATION

     40   

SECTION 21.  SUBSTITUTION OF PURCHASER

     41   

SECTION 22.  MISCELLANEOUS

     42   

Section 22.1

  

Successors and Assigns

     42   

Section 22.2

  

Payments Due on Non-Business Days

     42   

Section 22.3

  

Accounting Terms

     42   

Section 22.4

  

Joint and Several Liability of Obligors

     42   

Section 22.5

  

Severability

     43   

Section 22.6

  

Construction

     43   

Section 22.7

  

Counterparts

     44   

Section 22.8

  

Governing Law

     44   

Section 22.9

  

Jurisdiction and Process; Waiver of Jury Trial

     44   

 

-iv-



--------------------------------------------------------------------------------

ATTACHMENTS TO NOTE PURCHASE AGREEMENT:

 

SCHEDULE A

   —   

Information Relating to Purchasers

SCHEDULE B

   —   

Defined Terms

SCHEDULE 5.3

   —   

Disclosure Materials

SCHEDULE 5.4

   —   

Subsidiaries of the Obligors, Ownership of Subsidiary Stock, Affiliates

SCHEDULE 5.5

   —   

Financial Statements

SCHEDULE 5.15

   —   

Existing Debt

SCHEDULE 5.19

   —   

Employee Relations

SCHEDULE 10.4

   —   

Existing Liens

EXHIBIT 1

   —   

Form of 5.21% Senior Note due January 25, 2022

EXHIBIT 2

   —   

Form of Joinder

EXHIBIT 4.4(a)

   —   

Form of Opinion of Assistant General Counsel to the Obligors

EXHIBIT 4.4(b)

   —   

Form of Opinion of Special Counsel to the Obligors

EXHIBIT 4.4(c)

   —   

Form of Opinion of Special Counsel to the Purchasers

 

-i-



--------------------------------------------------------------------------------

BELK, INC.

BELK ADMINISTRATION COMPANY

BELK INTERNATIONAL, INC.

BELK STORES SERVICES, INC.

BELK-SIMPSON COMPANY, GREENVILLE, SOUTH CAROLINA

THE BELK CENTER, INC.

BELK ACCOUNTS RECEIVABLE, LLC

BELK STORES OF VIRGINIA LLC

BELK GIFT CARD COMPANY LLC

BELK MERCHANDISING, LLC

BELK TEXAS HOLDINGS LLC

BELK DEPARTMENT STORES LP

BELK ECOMMERCE LLC

BELK STORES OF MISSISSIPPI LLC

2801 West Tyvola Road

Charlotte, North Carolina 28217

$100,000,000 5.21% Senior Notes due January 25, 2022

Dated as of

December 14, 2011

TO THE PURCHASERS LISTED IN

THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

BELK, INC., a Delaware corporation (the “Company”), BELK ADMINISTRATION COMPANY,
a North Carolina corporation (“Administration”), BELK INTERNATIONAL, INC., a
North Carolina corporation (“International”), BELK STORES SERVICES, INC., a
North Carolina corporation (“Stores Services”), BELK-SIMPSON COMPANY,
GREENVILLE, SOUTH CAROLINA, a South Carolina corporation (“Belk-Simpson”), THE
BELK CENTER, INC., a North Carolina corporation (“Belk Center”), BELK ACCOUNTS
RECEIVABLE, LLC, a North Carolina limited liability company (“Belk Accounts”),
BELK STORES OF VIRGINIA LLC, a North Carolina limited liability company (“Belk
Virginia”), BELK GIFT CARD COMPANY LLC, a North Carolina limited liability
company (“Belk Gift Card”), BELK MERCHANDISING, LLC, a North Carolina limited
liability company (“Merchandising”), BELK TEXAS HOLDINGS LLC, a North Carolina
limited liability company (“Belk Holdings”), BELK DEPARTMENT STORES LP, a North
Carolina limited partnership (“Belk Department Stores”), BELK ECOMMERCE LLC, a
North Carolina limited liability company (“Belk Ecommerce”), and BELK STORES OF
MISSISSIPPI LLC, a Mississippi limited liability company (“Belk Mississippi”),
(the Company, Administration, International, Stores Services, Belk-Simpson, Belk
Center, Belk Accounts, Belk Virginia, Belk Gift Card, Merchandising, Belk
Holdings, Belk Department Stores, Belk Ecommerce and Belk Mississippi and each
other Person required to become an obligor hereunder pursuant to Section 9.9,
being



--------------------------------------------------------------------------------

sometimes hereinafter referred to individually as an “Obligor” and collectively
as the “Obligors”), jointly and severally, agree with each of the Purchasers as
follows:

SECTION 1.     AUTHORIZATION OF NOTES.

Section 1.1     Description of Notes.  The Obligors will authorize the issue and
sale of $100,000,000 aggregate principal amount of their 5.21% Senior Notes due
January 25, 2022 (the “Notes”). As used herein, the term “Notes” shall mean all
notes originally delivered pursuant to this Agreement and any such notes issued
in substitution therefor pursuant to Section 13. The Notes shall be
substantially in the form set out in Exhibit 1, with such changes therefrom, if
any, as may be approved by the Purchasers and the Obligors. Certain capitalized
terms used in this Agreement are defined in Schedule B; references to a
“Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.

Section 1.2     Provisions Relating to the Notes.  The Notes shall bear interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
principal thereof from the date of issuance at the rate of 5.21% per annum,
payable semiannually in arrears on the twenty-fifth day of January and July in
each year commencing on July 25, 2012 and, to the extent permitted by law,
interest (so computed) on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid principal thereof and on any
overdue payment of Make-Whole Amount at the Default Rate, until such overdue
amounts shall have been paid or such Event of Default shall no longer exist.

SECTION 2.     SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Obligors will issue
and sell to each Purchaser and each Purchaser will purchase from the Obligors,
at the closing provided for in Section 3, Notes in the principal amount
specified opposite such Purchaser’s name in Schedule A at the purchase price of
100% of the principal amount thereof. The obligations of each Purchaser
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or nonperformance of any obligation
by any other Purchaser hereunder.

SECTION 3.     CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Schiff Hardin LLP, 666 Fifth Avenue, 17th Floor, New York, New
York 10103 at 11:00 a.m., New York, New York time, at a closing on January 25,
2012 or on such other Business Day thereafter as may be agreed upon by the
Obligors and the Purchasers (the “Closing Date”). On the Closing Date, the
Obligors will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the
Closing Date and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Obligors or their order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Obligors. If, on
the Closing Date, the Obligors shall fail to tender such Notes to any Purchaser
as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have

 

-2-



--------------------------------------------------------------------------------

been fulfilled to any Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.

SECTION 4.     CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser on the Closing Date is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or on the Closing Date, of the following conditions:

Section 4.1     Representations and Warranties.  The representations and
warranties of the Obligors in this Agreement shall be correct when made and on
the Closing Date.

Section 4.2     Performance; No Default.  Each Obligor shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or on the Closing Date and from
the date of this Agreement to the Closing Date assuming that Sections 9 and 10
are applicable from the date of this Agreement. From the date of this Agreement
until the Closing Date and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Neither any Obligor nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10 had such Section applied since such date.

Section 4.3     Compliance Certificates.

(a)     Officer’s Certificate.  Each Obligor shall have delivered to such
Purchaser an Officer’s Certificate, dated the Closing Date, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b)     Secretary’s Certificate.  Each Obligor shall have delivered to such
Purchaser a certificate of its Secretary or an Assistant Secretary, dated the
Closing Date, certifying as to (1) the resolutions attached thereto and other
corporate or other proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement and (2) such Obligor’s organizational
documents as then in effect.

Section 4.4     Opinions of Counsel.  Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the Closing
Date (a) from Luther T. Moore, Esq., Assistant General Counsel of the Obligors,
covering the matters set forth in Exhibit 4.4(a) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or special
counsel to the Purchasers may reasonably request, (b) from Moore & Van Allen
PLLC, special counsel for the Obligors, covering the matters set forth in
Exhibit 4.4(b) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or special counsel to the Purchasers may
reasonably request (and each Obligor hereby instructs its counsel to deliver
such opinion to the Purchasers) and (c) from Schiff Hardin LLP, special counsel
to the Purchasers in connection with such transactions, substantially in the
form set forth

 

-3-



--------------------------------------------------------------------------------

in Exhibit 4.4(c) and covering such other matters incident to such transactions
as such Purchaser may reasonably request.

Section 4.5     Purchase Permitted By Applicable Law, Etc.  On the Closing Date,
such Purchaser’s purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation. If requested by such Purchaser, such Purchaser shall have
received from each Obligor an Officer’s Certificate certifying as to such
matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.

Section 4.6     Sale of Other Notes.  On the Closing Date, the Obligors shall
sell to each other Purchaser and each other Purchaser shall purchase the Notes
to be purchased by it on the Closing Date as specified in Schedule A.

Section 4.7     Payment of Special Counsel Fees.  Without limiting the
provisions of Section 15.1, the Obligors shall have paid on or before the
Closing Date, the reasonable fees, reasonable charges and reasonable
disbursements of Schiff Hardin LLP, special counsel to the Purchasers, referred
to in Section 4.4(c) to the extent reflected in a statement of such counsel
rendered to the Company at least one Business Day prior to the Closing Date.

Section 4.8     Private Placement Number.  A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the CMIAO) shall
have been obtained for the Notes.

Section 4.9     Changes in Corporate Structure.  No Obligor shall have changed
its jurisdiction of organization or been a party to any merger or consolidation
or shall have succeeded to all or any substantial part of the liabilities of any
other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

Section 4.10     Funding Instructions.  At least three Business Days prior to
the Closing Date, each Purchaser shall have received written instructions signed
by a Responsible Officer of the Company on letterhead of the Company directing
the manner of the payment of funds and setting forth (a) the name and address of
the transferee bank, (b) such transferee bank’s ABA number, (c) the account name
and number into which the purchase price for the Notes is to be deposited and
(d) the name and telephone number of the account representative responsible for
verifying receipt of such funds.

Section 4.11     Proceedings and Documents.  All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and special counsel to the Purchasers,
and such Purchaser and special counsel to the Purchasers

 

-4-



--------------------------------------------------------------------------------

shall have received all such counterpart originals or certified or other copies
of such documents as such Purchaser or such special counsel may reasonably
request.

SECTION 5.     REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

The Obligors, jointly and severally, represent and warrant to each Purchaser
that:

Section 5.1     Organization; Power and Authority.  Each Obligor is a
corporation, limited liability company or limited partnership, as applicable,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation,
foreign limited liability company or foreign limited partnership, as applicable,
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Obligor has the
corporate or other organizational power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.

Section 5.2     Authorization, Etc.  This Agreement and the Notes have been duly
authorized by all necessary corporate or other organizational action on the part
of each Obligor, and this Agreement constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of each
Obligor enforceable against such Obligor in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3     Disclosure.  The Obligors, through their agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, have delivered to each Purchaser a copy of
a Confidential Private Placement Memorandum, dated November 2011 (the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly presents, in all material respects, the general nature of the business of
the Obligors taken as a whole. This Agreement, the Memorandum, the documents,
certificates or other writings identified in Schedule 5.3 and the financial
statements listed in Schedule 5.5, in each case, delivered to the Purchasers
prior to November 23, 2011 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in any material respect
in light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since January 29, 2011, there has been no change in
the financial condition, operations, business or properties of the Obligors or
any Restricted Subsidiary except changes that individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Obligors that would reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

-5-



--------------------------------------------------------------------------------

Section 5.4     Organization and Ownership of Shares of
Subsidiaries;  Affiliates.

(a)     Schedule 5.4 contains (except as noted therein) complete and correct
lists (1) of each Obligor’s Restricted and Unrestricted Subsidiaries, showing,
as to each Subsidiary, the correct name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by each Obligor and each other
Subsidiary, (2) of each Obligor’s Affiliates, other than Subsidiaries and (3) of
each Obligor’s directors and senior officers.

(b)     All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by any Obligor
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by such Obligor or such Subsidiaries free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).

(c)     Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

(d)     No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
or similar law statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
any Obligor or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

Section 5.5     Financial Statements; Material Liabilities.  The Obligors have
delivered to each Purchaser copies of the consolidated financial statements of
the Company and its Subsidiaries listed on Schedule 5.5. All of said financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.

Section 5.6     Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by each Obligor of this Agreement and the Notes will
not (a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of

 

-6-



--------------------------------------------------------------------------------

any property of such Obligor or any of its Subsidiaries under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, or any other agreement or instrument to which such Obligor
or any of its Subsidiaries is bound or by which such Obligor or any of its
Subsidiaries or any of their respective properties may be bound or affected,
(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to such Obligor or any of its Subsidiaries or
(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to such Obligor or any of its Subsidiaries.

Section 5.7     Governmental Authorizations, Etc.  Subject to compliance by the
Purchasers with the representations and warranties set forth in Section 6 and
the procedures set forth in Section 13, no consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by any
Obligor of this Agreement or the Notes.

Section 5.8     Litigation; Observance of Agreements, Statutes and Orders.

(a)     There are no actions, suits, investigations or proceedings pending or,
to the knowledge of any Obligor, threatened against or affecting any Obligor or
any Restricted Subsidiary or any property of any Obligor or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(b)     Neither any Obligor nor any Restricted Subsidiary is (1) in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, (2) in violation of any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority or (3) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including, without limitation, Environmental Laws, the USA PATRIOT Act or any
of the other laws or regulations that are referred to in Section 5.16), which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

Section 5.9     Taxes.  The Obligors and their Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not, individually or in the aggregate, Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which an Obligor or a Subsidiary, as
the case may be, has established adequate reserves in accordance with GAAP. No
Obligor knows of any basis for any other tax or assessment that would reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of the Obligors and their Subsidiaries in respect of U.S.
federal, state or other taxes for all fiscal periods are adequate in accordance
with GAAP. The U.S. federal income tax liabilities of the Company and its
Subsidiaries have been finally

 

-7-



--------------------------------------------------------------------------------

determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
February 2, 2008.

Section 5.10     Title to Property; Leases.  The Obligors and their Restricted
Subsidiaries have good title to their respective properties that, individually
or in the aggregate, are Material, including all such properties reflected in
the most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by any Obligor or any Restricted Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement. All leases that,
individually or in the aggregate, are Material are valid and subsisting and are
in full force and effect in all material respects.

Section 5.11     Licenses, Permits, Etc.

(a)        The Obligors and their Restricted Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks, trade names and domain names or rights
thereto, that, individually or in the aggregate, are Material, without known
conflict with the rights of others.

(b)        To the best knowledge of each Obligor, no product of any Obligor or
any Restricted Subsidiary infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name, domain name or other right owned by any other Person the
effect of which would reasonably be expected to have a Material Adverse Effect.

(c)        To the best knowledge of each Obligor, there is no violation by any
Person of any right of any Obligor or any Restricted Subsidiary with respect to
any patent, copyright, proprietary software, service mark, trademark, trade
name, domain name or other right owned or used by any Obligor or any Restricted
Subsidiary the effect of which would reasonably be expected to have a Material
Adverse Effect.

Section 5.12     Compliance with ERISA.

(a)        Each Obligor and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither any Obligor nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by any Obligor or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of any Obligor or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to
Section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or U.S. federal laws or Section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
liabilities or Liens as would not be, individually or in the aggregate,
Material.

 

-8-



--------------------------------------------------------------------------------

(b)        The present value of the aggregate benefit liabilities under each of
the Plans subject to Section 412 of the Code, determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meanings specified in Section 3 of ERISA.

(c)        The Obligors and their ERISA Affiliates have not incurred any
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that, individually or in the aggregate, are Material.

(d)        The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Obligors and their Subsidiaries is not Material.

(e)        The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of Section 406 of ERISA or in connection with which a tax could
be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation
by the Obligors to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13     Private Offering by the Obligors.  No Obligor nor anyone acting
on its behalf has offered the Notes or any similar securities for sale to, or
solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Purchasers and,
based solely on information supplied by the placement agent, not more than 60
other Institutional Investors of the type described in clause (c) of the
definition thereof, each of which has been offered the Notes in connection with
a private sale for investment. No Obligor nor anyone acting on its behalf has
taken any action that would subject the issuance or sale of the Notes to the
registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

Section 5.14     Use of Proceeds; Margin Regulations.  The Obligors will apply
the proceeds of the sale of the Notes as set forth in the “Summary of Proposed
Terms” of the Memorandum and for other general corporate purposes of the
Obligors. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Obligors in
a violation of

 

-9-



--------------------------------------------------------------------------------

Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 10% of the value of the consolidated total assets of any
Obligor and its Subsidiaries and no Obligor has any present intention that
margin stock will constitute more than 10% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

Section 5.15     Existing Debt; Future Liens.

(a)        Except as described therein, Schedule 5.15 sets forth, as of
December 14, 2011, (1) a complete and correct list of all outstanding Debt
having a principal balance in excess of $1,000,000 of the Obligors and their
Restricted Subsidiaries (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
such Debt of the Obligors or their Restricted Subsidiaries and (2) the aggregate
principal amount of all outstanding Debt which individually has an outstanding
principal balance of $1,000,000 or less, since which date there has been no
Material change in the aggregate amount thereof. Neither any Obligor nor any
Restricted Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Debt having a
principal balance in excess of $1,000,000 of any Obligor or any Restricted
Subsidiary and no event or condition exists with respect to any such Debt of any
Obligor or any Restricted Subsidiary that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such Debt
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b)        Except as disclosed in Schedule 5.15, neither any Obligor nor any
Restricted Subsidiary has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by
Section 10.4.

(c)        Neither any Obligor nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt having a
principal balance in excess of $1,000,000 of such Obligor or such Subsidiary,
any agreement relating thereto or any other agreement (including, but not
limited to, its charter or other organizational document) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Debt of any
Obligor, except as specifically indicated in Schedule 5.15.

Section 5.16     Foreign Assets Control Regulations, Etc.

(a)        Neither any Obligor nor any Controlled Entity is (1) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (2) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (i) any OFAC Listed Person or

 

-10-



--------------------------------------------------------------------------------

(ii) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (2), a
“Blocked Person”).

(b)        No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by any Obligor or indirectly through any
Controlled Entity, in connection with any investment in, or any transactions or
dealings with, any Blocked Person.

(c)        To each Obligor’s actual knowledge after making due inquiry, neither
such Obligor nor any Controlled Entity (1) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (2) has been assessed civil penalties under any Anti-Money
Laundering Laws or (3) has had any of its funds seized or forfeited in an action
under any Anti-Money Laundering Laws. Each Obligor has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that such Obligor and each Controlled Entity is in compliance with all
applicable current Anti-Money Laundering Laws.

(d)        No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. Each Obligor has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that such Obligor and each Controlled Entity is in
compliance with all applicable current anti-corruption laws and regulations.

Section 5.17     Status under Certain Statutes.  Neither any Obligor nor any
Restricted Subsidiary is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or is subject
to regulation under the Public Utility Holding Company Act of 2005, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

Section 5.18     Environmental Matters.

(a)        Neither any Obligor nor any Restricted Subsidiary has knowledge of
any liability or has received any notice of any liability, and no proceeding has
been instituted raising any liability against any Obligor or Restricted
Subsidiary or any of their respective real properties now or formerly owned,
leased or operated by any of them, or other assets, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as would not reasonably be expected to result in a Material Adverse Effect.

(b)        Neither any Obligor nor any Restricted Subsidiary has knowledge of
any facts which would give rise to any liability, public or private, for
violation of

 

-11-



--------------------------------------------------------------------------------

Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

(c)        Neither any Obligor nor any Restricted Subsidiary has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in each case in a
manner contrary to any Environmental Laws and in each case in any manner that
would reasonably be expected to result in a Material Adverse Effect.

(d)        To the best knowledge of the Obligors, all buildings on all real
properties now owned, leased or operated by any Obligor or any Restricted
Subsidiary are in compliance with applicable Environmental Laws, except where
failure to comply would not reasonably be expected to result in a Material
Adverse Effect.

Section 5.19     Employee Relations.  Each Obligor and each of its Restricted
Subsidiaries has a stable work force in place and is not, as of the Closing
Date, party to any collective bargaining agreement nor has any labor union been
recognized as the representative of its employees except as set forth on
Schedule 5.19. No Obligor knows of any pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Restricted Subsidiaries.

Section 5.20     Notes Rank Pari Passu.  Subject to applicable set-off rights of
creditors generally, the Obligors have no reason to believe that the obligations
of each Obligor under this Agreement and the Notes do not rank pari passu in
right of payment with all other senior unsecured Debt (actual or contingent) of
such Obligor, including, without limitation, all senior unsecured Debt of such
Obligor described in Schedule 5.15.

Section 5.21     Solvency of the Obligors.  The Obligors, considered as a whole,
are solvent and have assets having a value both at fair valuation and at present
fair salable value greater than the amount required to pay their debts as they
become due and greater than the amount that will be required to pay their
probable liability on existing debts as they become due and matured. The
Obligors, taken as a whole, do not intend to incur, or believe or should have
believed that they will incur, debts beyond their ability to pay such debts as
they become due. The Obligors, taken as a whole, will not be rendered insolvent
by the execution, delivery and performance of their obligations under this
Agreement or the Notes. The Obligors, taken as a whole, do not intend to and
will not hinder, delay or defraud its creditors by or through the execution,
delivery or performance of their obligations under this Agreement or the Notes.

Section 5.22     Consideration.  Considered on a combined basis, there will be
provided to the Obligors a substantial economic benefit and adequate
consideration for the issuance and sale of the Notes and the execution and
delivery of this Agreement by reason of, among other reasons, the proceeds of
the Notes being used in the manner set forth in Section 5.14 and therefore will
enhance the business and operating position of each Obligor.

 

-12-



--------------------------------------------------------------------------------

SECTION 6.     REPRESENTATIONS OF THE PURCHASERS.

Section 6.1     Purchase for Investment.  Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by it or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or such pension or trust fund’s property shall
at all times be within such Purchaser’s or such pension or trust fund’s control.
Each Purchaser understands that the Notes have not been registered under the
Securities Act or any state securities laws and may be resold only if registered
pursuant to the provisions of the Securities Act or any state securities laws or
if an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Obligors are not required to register the Notes.

Section 6.2     Accredited Investor.  Each Purchaser severally represents that
it is an “accredited investor” (within the meaning of Rule 501(a) of Regulation
D under the Securities Act) acting for its own account (and not for the account
of others) or as a fiduciary or agent for others (which others are also
“accredited investors”) and is a Qualified Institutional Buyer. Each Purchaser
further severally represents that such Purchaser has had the opportunity to ask
questions of the Obligors and has received answers concerning the terms and
conditions of the sale of the Notes.

Section 6.3     Source of Funds.  Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

(a)      the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)      the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

(c)      the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (2) a bank collective investment fund, within
the

 

-13-



--------------------------------------------------------------------------------

meaning of PTE 91-38 and, except as disclosed by such Purchaser to the Obligors
in writing pursuant to this clause (c), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

(d)      the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in any
Obligor that would cause the QPAM and such Obligor to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (1) the identity of such QPAM
and (2) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Obligors in writing pursuant to this clause
(d); or

(e)      the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in any Obligor and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Obligors in writing pursuant to this clause (e); or

(f)      the Source is a governmental plan; or

(g)      the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this clause (g); or

(h)      the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

-14-



--------------------------------------------------------------------------------

SECTION 7.     INFORMATION AS TO THE OBLIGORS.

Section 7.1     Financial and Business Information.  The Obligors shall deliver
to each Purchaser and each holder of a Note that is an Institutional Investor:

(a)     Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), copies of:

(1)     an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and

(2)     unaudited consolidated statements of income, retained earnings and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of each Obligor as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a);

(b)     Annual Statements — within 105 days after the end of each fiscal year of
the Company, copies of:

(1)     a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and

(2)     consolidated statements of income, retained earnings and cash flows of
the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Company Accounting Oversight Board
(United States), and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that delivery within the time period
specified above of copies of the Company’s Annual Report on Form 10-K for such
fiscal year (together with the

 

-15-



--------------------------------------------------------------------------------

Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the SEC, shall be deemed to satisfy the requirements of this
Section 7.1(b);

(c)      SEC and Other Reports — except for filings delivered pursuant to
Sections 7.1(a) and (b) above, promptly upon their becoming available one copy
of (1) each financial statement, notice or proxy statement sent by any Obligor
or any Subsidiary to its principal lending banks as a whole (excluding
information or notices sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally and
(2) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by any Obligor or any Subsidiary
with the SEC and of all press releases and other statements made available
generally by any Obligor or any Subsidiary to the public concerning developments
that are Material;

(d)      Notice of Default or Event of Default — promptly, and in any event
within 10 days after a Responsible Officer of any Obligor becomes aware of
(1) the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in paragraph (f) of Section 11, a
written notice specifying the nature and period of existence thereof and what
action the Obligors are taking or propose to take with respect thereto or
(2) the occurrence of a Change in Control (under and as defined in the Bank
Credit Agreement);

(e)      ERISA Matters — promptly, and in any event within 10 days after a
Responsible Officer of any Obligor becomes aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Obligors propose to take, or an ERISA Affiliate proposes to take, with respect
thereto:

(1)      with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

(2)      the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(3)      any event, transaction or condition that could result in the incurrence
of any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the imposition of a penalty or excise tax under the provisions of
the Code relating to employee benefit plans, or the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA

 

-16-



--------------------------------------------------------------------------------

Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;

(f)     Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to any Obligor or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation specifically directed to an
Obligor or a Subsidiary (as opposed to any entity generally) that would
reasonably be expected to have a Material Adverse Effect; and

(g)     Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any Subsidiary or relating to the ability
of the Obligors to perform their obligations hereunder or under the Notes as
from time to time may be reasonably requested by any such Purchaser or holder of
a Note or such information regarding the Obligors required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes pursuant to Rule 144A of the
Securities Act.

Notwithstanding the foregoing, in the event that one or more Unrestricted
Subsidiaries of the Company shall either (i) own more than 10% of the
consolidated total assets of the Company and its Subsidiaries or (ii) account
for more than 10% of the consolidated gross revenues of the Company and its
Subsidiaries, in each case determined in accordance with GAAP, then, within the
respective periods provided in Sections 7.1(a) and (b) above, the Obligors shall
deliver to each holder of Notes that is an Institutional Investor, unaudited
financial statements of the character and for the dates and periods as in said
Sections 7.1(a) and (b) covering such group of Unrestricted Subsidiaries (on a
consolidated basis), together with a consolidating statement reflecting
eliminations or adjustments required in order to reconcile the financial
statements of such group of Unrestricted Subsidiaries to the consolidated
financial statements delivered pursuant to Sections 7.1(a) and (b).

Section 7.2     Officer’s Certificate.  Each set of financial statements
delivered to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate signed by a Senior
Financial Officer of each Obligor setting forth:

(a)      Covenant Compliance — the information (including detailed calculations
with respect to Sections 10.1 through 10.3, inclusive) required in order to
establish whether the Obligors were in compliance with the requirements of
Section 10.1 through Section 10.5, inclusive, during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and

 

-17-



--------------------------------------------------------------------------------

(b)        Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Obligors and
their Subsidiaries from the beginning of the quarterly or annual period covered
by the statements then being furnished to the date of the certificate and that
such review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Obligors shall have taken or propose to
take with respect thereto.

Section 7.3     Visitation.  Each Obligor shall permit the representatives of
each Purchaser and each holder of a Note that is an Institutional Investor:

(a)        No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or holder and upon reasonable prior notice to such
Obligor, to visit the principal executive office of such Obligor, to discuss the
affairs, finances and accounts of such Obligor and its Subsidiaries with such
Obligor’s officers, and (with the consent of such Obligor, which consent will
not be unreasonably withheld) its independent public accountants, and (with the
consent of such Obligor, which consent will not be unreasonably withheld) to
visit the other offices and properties of such Obligor and each Restricted
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and

(b)        Default — if a Default or Event of Default then exists, at the
expense of the Obligors, to visit and inspect any of the offices or properties
of such Obligor or any Restricted Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision such Obligor authorizes said accountants to discuss the affairs,
finances and accounts of such Obligor and its Restricted Subsidiaries), all at
such times and as often as may be requested.

SECTION 8.     PAYMENT OF THE NOTES.

Section 8.1     Required Prepayments.  The Notes shall not be subject to any
required prepayments and the entire unpaid principal amount of the Notes shall
become due and payable on January 25, 2022.

Section 8.2     Optional Prepayments.  The Obligors may, at their option, upon
notice as provided below, prepay at any time all, or from time to time any part
of, the Notes, in an amount not less than 10% of the original aggregate
principal amount of the Notes in the case of a partial prepayment (or such
lesser amount as shall be required to effect a partial prepayment resulting from
a prepayment pursuant to Section 10.5), at 100% of the principal amount so
prepaid, plus accrued and unpaid interest, plus the Make-Whole Amount, if any,
determined for the prepayment date with respect to such principal amount. The
Obligors will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall

 

-18-



--------------------------------------------------------------------------------

specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
signed by a Senior Financial Officer of each Obligor as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Obligors
shall deliver to each holder of Notes a certificate signed by a Senior Financial
Officer of each Obligor specifying the calculation of such Make-Whole Amount as
of the specified prepayment date. In no event shall the rights of the Company
under this Section 8.2 extend the date payment is due in respect of any Notes
that have become due and payable pursuant to Section 12.1. Acceptance of a
prepayment of Notes pursuant to this Section 8.2 shall not constitute a waiver
of any Default or Event of Default.

Section 8.3     Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes pursuant to the provisions of Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment. Each
purchase made pursuant to Section 8.5 shall be applied only to the Notes of the
holders who are participating in such purchase.

Section 8.4     Maturity; Surrender, Etc.  In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Obligors shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Obligors and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

Section 8.5     Purchase of Notes.  The Obligors will not, and will not permit
any Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by one or more Obligors or an Affiliate pro rata to each holder of Notes at the
time outstanding upon the same terms and conditions. Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer and shall remain open for at least 20
Business Days. If the holders of more than 50% of the outstanding principal
amount of the Notes accept such offer, the Obligors shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
such holders of Notes of such offer shall be extended by the number of days
necessary to give each such remaining holder at least 10 Business Days from its
receipt of such notice to accept such offer. The Obligors will promptly cancel
all Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.

 

-19-



--------------------------------------------------------------------------------

Section 8.6     Make-Whole Amount.  The term “Make-Whole Amount” shall mean with
respect to any Note an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note, minus the amount of such Called Principal, provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

“Called Principal” shall mean, with respect to the Called Principal of any Note,
the principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments from their
respective scheduled due dates to the Settlement Date with respect to such
Called Principal, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
such Note is payable) equal to the Reinvestment Yield.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
shall mean, with respect to the Called Principal of any Note, 0.50% over the
yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with

 

-20-



--------------------------------------------------------------------------------

the term closest to and greater than such Remaining Average Life and (2) the
U.S. Treasury constant maturity so reported with the term closest to and less
than such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years obtained by dividing (a) such Called Principal into
(b) the sum of the products obtained by multiplying (1) the principal component
of each Remaining Scheduled Payment with respect to such Called Principal by
(2) the number of years, compiled on the basis of a 360-day year composed of
twelve 30-day months that will elapse between the Settlement Date with respect
to such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date if no payment of such Called Principal
were made prior to its scheduled due date, provided that if such Settlement Date
is not a date on which interest payments are due to be made under the terms of
such Note, then the amount of the next succeeding scheduled interest payment
will be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.2 or 12.1.

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7     Offer to Prepay Notes in the Event of a Change in Control.

(a)      Notice of Change in Control or Control Event.  The Obligors will,
within five Business Days after any Responsible Officer of any Obligor has
knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
Section 8.7(b). If a Change in Control has occurred, such notice shall contain
and constitute an offer to prepay Notes as described in Section 8.7(c) and shall
be accompanied by the certificate described in Section 8.7(g).

(b)      Condition to Company Action.  The Company will not take any action that
consummates or finalizes a Change in Control unless (1) at least 30 days prior
to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
Section 8.7(c), accompanied by the certificate described in Section 8.7(g), and
(2) contemporaneously with such action, the Obligors prepay all Notes required
to be prepaid in accordance with this Section 8.7.

(c)      Offer to Prepay Notes.  The offer to prepay Notes contemplated by
Sections 8.7(a) and (b) shall be an offer to prepay, in accordance with and
subject to this

 

-21-



--------------------------------------------------------------------------------

Section 8.7, all, but not less than all, Notes held by each holder on a date
specified in such offer (the “Change in Control Proposed Prepayment Date”). If
such Change in Control Proposed Prepayment Date is in connection with an offer
contemplated by Section 8.7(a), such date shall be a Business Day not less than
30 days and not more than 60 days after the date of such offer (or if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the Business Day nearest to the 30th day after the date
of such offer).

(d)      Acceptance; Rejection.  A holder of Notes may accept or reject the
offer to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Obligors at least five Business
Days prior to the Change in Control Proposed Prepayment Date. A failure by a
holder of Notes to so respond to an offer to prepay made pursuant to this
Section 8.7 shall be deemed to constitute a rejection of such offer by such
holder.

(e)      Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with accrued and unpaid interest on such Notes accrued to the date of prepayment
but without any Make-Whole Amount. The prepayment shall be made on the Change in
Control Proposed Prepayment Date, except as provided by Section 8.7(f).

(f)      Deferral Pending Change in Control.  The obligation of the Obligors to
prepay Notes pursuant to the offers required by Section 8.7(c) and accepted in
accordance with Section 8.7(d) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change in Control does not occur on the Change in Control
Proposed Prepayment Date in respect thereof, the prepayment shall be deferred
until, and shall be made on the date on which, such Change in Control occurs.
The Obligors shall keep each holder of Notes reasonably and timely informed of
(1) any such deferral of the date of prepayment, (2) the date on which such
Change in Control and the prepayment are expected to occur and (3) any
determination by the Company that efforts to effect such Change in Control have
ceased or been abandoned (in which case the offers and acceptances made pursuant
to this Section 8.7 in respect of such Change in Control automatically shall be
deemed rescinded without penalty or other liability).

(g)      Officer’s Certificate.  Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of each Obligor and dated the date of such offer, specifying
(1) the Change in Control Proposed Prepayment Date, (2) that such offer is made
pursuant to this Section 8.7 and that failure by a holder to respond to such
offer by the deadline established in Section 8.7(d) shall result in such offer
to such holder being deemed rejected, (3) the principal amount of each Note
offered to be prepaid, (4) the interest that would be due on each Note offered
to be prepaid, accrued to the Change in Control Proposed Prepayment Date,
(5) that the conditions of this Section 8.7 have been fulfilled and (6) in
reasonable detail, the nature and date of the Change in Control.

(h)      “Change in Control” shall mean

 

-22-



--------------------------------------------------------------------------------

(1)     Prior to a Public Offering, any “person” or “group” (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) other than members of the
Belk family (and any trusts of which any such family members are beneficiaries
and any other Persons of which any of such family members is the beneficial
equityholder) shall obtain ownership or control in one or more series of
transactions of more than 51% of the common stock or more than 51% of the voting
power of the Company entitled to vote in the election of members of the board of
directors of the Company; or

(2)     concurrently with or at any time after a Public Offering, members of the
Belk family (and any trusts of which any such family members are beneficiaries
and any other Persons of which any of such family members is the beneficial
equityholder) shall fail to own and control 35% or more of the common stock or
35% or more of the voting power of the Company entitled to vote in the election
of members of the board of directors of the Company.

(i)     “Control Event” shall mean (1) the execution by the Company or any of
its Affiliates of any agreement or letter of intent with respect to any proposed
transaction or event or series of transactions or events which, individually or
in the aggregate, may reasonably be expected to result in a Change in Control,
(2) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control or (3) the making of any
written offer by any “person” or “group” (as such terms are used in
Section 13(d) and Section 14(d) of the Exchange Act) to the holders of equity
interests of the Company or of any of its Affiliates, which offer, if accepted
by the requisite number of holders, would result in a Change in Control.

(j)     “Public Offering” shall mean the issuance of shares of common stock by
the Company pursuant to a public distribution in which the common stock of the
Company shall be listed and traded on a national or regional exchange or on the
NASDAQ National Market System.

SECTION 9. AFFIRMATIVE COVENANTS.

From the date of this Agreement until the Closing Date and thereafter so long as
any of the Notes are outstanding, the Obligors, jointly and severally, covenant
that:

Section 9.1     Compliance with Law.  Without limiting Section 10.8, each
Obligor will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, ERISA, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

-23-



--------------------------------------------------------------------------------

Section 9.2     Insurance.  Each Obligor will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities engaged in the same or a similar business and similarly situated.

Section 9.3     Maintenance of Properties.  Each Obligor will, and will cause
each Restricted Subsidiary to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent any Obligor or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and such Obligor or
such Restricted Subsidiary, as applicable, has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4     Payment of Taxes and Claims.  Each Obligor will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes, assessments, governmental charges or levies have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of any Obligor or any Subsidiary not permitted by Section 10.4, provided
that neither any Obligor nor any Subsidiary need pay any such tax, assessment,
governmental charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by such Obligor or such Subsidiary on a timely basis in
good faith and in appropriate proceedings, and such Obligor or such Subsidiary
has established adequate reserves therefor in accordance with GAAP on the books
of such Obligor or such Subsidiary or (b) the non-filing of all such tax returns
or the nonpayment of all such taxes, assessments, governmental charges, levies
and claims, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

Section 9.5     Corporate Existence, Etc.  Subject to Section 10.6, each Obligor
will at all times preserve and keep in full force and effect its corporate or
other organizational existence. Subject to Sections 10.5 and 10.6, the Obligors
will at all times preserve and keep in full force and effect the legal existence
of each of the Restricted Subsidiaries (unless merged into the Company or
another Obligor) and all rights and franchises of each Obligor and their
Restricted Subsidiaries unless, in the good faith judgment of the Obligors, the
termination of or failure to preserve and keep in full force and effect such
legal existence, right or franchise would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 9.6     Designation of Subsidiaries.  The Obligors may from time to time
cause any Obligor (other than the Company) or any Restricted Subsidiary to be
designated as an Unrestricted Subsidiary or any Unrestricted Subsidiary to be
designated as a Restricted Subsidiary; provided, however, that at the time of
such designation and immediately after giving

 

-24-



--------------------------------------------------------------------------------

effect thereto, (a) no Default or Event of Default would exist under the terms
of this Agreement and (b) the Obligors and their Subsidiaries or Restricted
Subsidiaries, as the case may be, would be in compliance with all of the
covenants set forth in this Section 9 and Section 10 if tested on the date of
such action and provided, further, that, except as required in order to comply
with the requirements of Section 10.10, once a Subsidiary has been designated an
Unrestricted Subsidiary or a Restricted Subsidiary pursuant to this Section 9.6,
it shall not thereafter be redesignated as a Restricted Subsidiary or an
Unrestricted Subsidiary on more than one occasion. Within 10 days following any
designation described above, the Obligors will deliver to each holder of Notes a
notice of such designation accompanied by a certificate signed by a Senior
Financial Officer of each Obligor certifying compliance with all requirements of
this Section 9.6 and setting forth all information required in order to
establish such compliance.

Section 9.7     Notes to Rank Pari Passu.  Other than on account of actions, if
any, taken by any holder or holders of Notes, each Obligor shall cause the Notes
and all other obligations of such Obligor under this Agreement at all times to
be direct and senior unsecured obligations of such Obligor ranking pari passu as
against the assets of such Obligor with all other present and future unsecured
Debt (actual or contingent) of such Obligor which is not expressed to be
subordinate or junior in rank to any other unsecured Debt of such Obligor.

Section 9.8     Books and Records.  Each Obligor will, and will cause each
Restricted Subsidiary to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over such Obligor or such
Restricted Subsidiary, as the case may be.

Section 9.9     Additional Obligors;  Release of Obligors.

(a)     The Obligors will cause any Subsidiary which becomes a co-obligor or
guarantor in respect of Debt under the Bank Credit Agreement or any Other Note
Purchase Agreement to become a party to this Agreement and deliver to each of
the holders of the Notes (concurrently with becoming a co-obligor or guarantor
in respect of the Bank Credit Agreement or any Other Note Purchase Agreement)
the following items:

(1)     a joinder to this Agreement in the form attached hereto as Exhibit 2
pursuant to which such Subsidiary becomes an Obligor hereunder and under the
Notes (the “Joinder”);

(2)     a certificate signed by a Responsible Officer of such Subsidiary making
representations and warranties to the effect of those contained in Section 5
(other than those contained in (i) Sections 5.3, 5.5, 5.13 and 5.14 and (ii) any
other section so long as such Subsidiary shall have set forth in such
certificate the basis for not making such representation and warranty), with
respect to such Subsidiary, this Agreement and the Notes, as applicable;
provided that in the event such Subsidiary is not able to make the
representations and warranties contained in Section 5.6 or Section 5.7, the
Obligors shall give written notice thereof to each holder of Notes at least 10
Business Days prior to the execution and delivery of the Joinder; and

 

-25-



--------------------------------------------------------------------------------

(3)     an opinion of counsel (who may be in-house counsel for the Obligors)
addressed to each of the holders of Notes satisfactory to the Required Holders,
to the effect that the Joinder entered into by such Subsidiary has been duly
authorized, executed and delivered and that this Agreement and the Notes
constitute the legal, valid and binding contracts and agreements of such
Subsidiary enforceable against such Subsidiary in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

(b)     If at any time, pursuant to the terms and conditions of the Bank Credit
Agreement and the Other Note Purchase Agreements, any Obligor (other than the
Company) is no longer obligated as a co-obligor and/or a guarantor under the
Bank Credit Agreement and the Other Note Purchase Agreements and the Company
shall have delivered to each holder of Notes an Officer’s Certificate from the
Company certifying that (1) such Obligor is not obligated as a co-obligor and/or
a guarantor under the Bank Credit Agreement or any Other Note Purchase Agreement
and (2) immediately preceding the release of such Obligor from this Agreement
and the Notes and after giving effect thereto, no Default or Event of Default
shall have existed or would exist, then, upon receipt by the holders of Notes of
such Officer’s Certificate, such Obligor shall be released and deemed discharged
from its obligations under this Agreement and the Notes.

(c)     So long as no Default or Event of Default shall then exist, any Obligor
(other than the Company) may be released and discharged from its obligations
under this Agreement and the Notes (1) with the written consent of the Required
Holders or (2) upon any Obligor being designated as an Unrestricted Subsidiary
in accordance with Section 9.6; provided that, in connection with clause
(2) above, such Obligor is not then presently, or is concurrently being released
as, a co-obligor and/or a guarantor under the Bank Credit Agreement and the
Other Note Purchase Agreements.

(d)     The Company agrees that it will not, nor will it permit any Obligor,
Subsidiary or Affiliate to, directly or indirectly, pay or cause to be paid any
consideration or remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security, to any creditor of any
Obligor or of any Affiliate as consideration for or as an inducement to the
entering into by any such creditor of any release or discharge of any Obligor
with respect to any liability of such Obligor as an obligor and/or a guarantor
under or in respect of Debt outstanding under the Bank Credit Agreement or any
Other Note Purchase Agreement, unless such consideration or remuneration is
concurrently paid, or security is concurrently granted, on the same terms,
ratably to each of the holders of the Notes.

Section 9.10   Maintenance of Rating.  The Company shall at all times have the
Notes rated by a Rating Agency and cooperate with such Rating Agency to maintain
such rating; provided that no on-going minimum rating shall be required.

SECTION 10. NEGATIVE COVENANTS.

 

-26-



--------------------------------------------------------------------------------

From the date of this Agreement until the Closing Date and thereafter so long as
any of the Notes are outstanding, the Obligors, jointly and severally, covenant
that:

Section 10.1     Consolidated Adjusted Debt to EBITDAR Ratio.  The Obligors will
not, as of the end of any fiscal quarter, permit the ratio of (a) Consolidated
Adjusted Debt on such date to (b) EBITDAR for the period of four consecutive
fiscal quarters ending on or immediately prior to such date to be greater than
4.25 to 1.00.

Section 10.2     Fixed Charge Coverage Ratio.  The Obligors will not, as of the
end of any fiscal quarter, permit the Fixed Charge Coverage Ratio to be less
than 1.75 to 1.00.

Section 10.3     Priority Debt.  The Obligors will not, as of the end of any
fiscal quarter, permit the aggregate amount of all Priority Debt to exceed an
amount equal to 20% of Net Worth determined as of the end of the then most
recently ended fiscal quarter of the Company; provided, however, that Liens
permitted by this Section 10.3 may not secure obligations of any Obligor or any
Restricted Subsidiary under any principal credit facility, including, without
limitation, the Bank Credit Agreement or any Other Note Purchase Agreement,
unless and until effective provision is made whereby the Notes shall be
concurrently secured by such Lien equally and ratably with such other credit
facility pursuant to an agreement or agreements in form and substance reasonably
satisfactory to the Required Holders.

Section 10.4     Limitation on Liens.  The Obligors will not, and will not
permit any Restricted Subsidiary to, directly or indirectly create, incur,
assume or permit to exist (upon the happening of a contingency or otherwise) any
Lien on or with respect to any property or asset (including, without limitation,
any document or instrument in respect of goods or accounts receivable) of any
such Obligor or any such Restricted Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits (unless and until it makes, or
causes to be made, effective provision whereby the Notes will be concurrently
secured equally and ratably with any and all other obligations thereby secured,
such security to be pursuant to an agreement or agreements in form and substance
reasonably satisfactory to the Required Holders and, in any such case, the Notes
shall have the benefit, to the fullest extent that, and with such priority as,
the holders of the Notes may be entitled under applicable law, of an equitable
Lien on such property), except:

(a)     Liens for taxes, assessments or other governmental charges that are not
yet due and payable or the payment of which is not at the time required by
Section 9.4;

(b)     any attachment or judgment Lien, unless the judgment it secures shall
constitute an Event of Default under Section 11(i);

(c)     Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums (1) which are not
overdue for a period of more than 30 days or (2) are being contested on a timely
basis in good faith and by appropriate proceedings) and Liens to secure the
performance of bids, tenders, leases or trade contracts or to secure statutory
obligations (including obligations under workers compensation, unemployment
insurance and other social security legislation), surety or

 

-27-



--------------------------------------------------------------------------------

appeal bonds or other Liens incurred in the ordinary course of business and not
in connection with the borrowing of money;

(d)     leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of an Obligor or any Restricted Subsidiary, and Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;

(e)     Liens securing Debt of a Restricted Subsidiary to an Obligor or to
another Restricted Subsidiary or of an Obligor to another Obligor;

(f)     Liens existing on the Closing Date and reflected in Schedule 10.4;

(g)     Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of an Obligor or a Restricted
Subsidiary, including Liens existing on such property at the time of acquisition
or construction thereof or improvement thereon or Liens incurred within 365 days
of such acquisition or completion of such construction or improvement; provided
that (1) the Lien shall attach solely to the property acquired, purchased,
constructed or improved, (2) at the time of acquisition, construction or
improvement of such property (or, in the case of any Lien incurred within 365
days of such acquisition or completion of such construction or improvement, at
the time of the incurrence of the Debt secured by such Lien), the aggregate
amount remaining unpaid on all Debt secured by Liens on such property, whether
or not assumed by an Obligor or a Restricted Subsidiary, shall not exceed the
lesser of (i) the cost of such acquisition, construction or improvement or
(ii) the Fair Market Value at the time such property is acquired or constructed
or improvement of such property is completed, as the case may be, (as determined
in good faith by one or more officers of such Obligor or such Restricted
Subsidiary to whom authority to enter into the transaction has been delegated by
the board of directors of such Obligor or such Restricted Subsidiary), (3) the
aggregate principal amount of all Debt secured by such Liens would be permitted
by the limitation set forth in Section 10.1 if tested on the date of such action
and not as of the end of the immediately preceding fiscal quarter and (4) at the
time of such incurrence and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing;

(h)     any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into an Obligor or a Restricted Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by any
Obligor or any Restricted Subsidiary at the time such property is so acquired
(whether or not the Debt secured thereby shall have been assumed); provided that
(1) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property, (2) each such Lien shall extend solely to the item or
items of property so acquired and, if required by the terms of the instrument
originally creating such Lien, other property which is an improvement to or is

 

-28-



--------------------------------------------------------------------------------

acquired for specific use in connection with such acquired property, (3) the
aggregate principal amount of all Debt secured by such Liens would be permitted
by the limitation set forth in Section 10.1 if tested on the date such property
is acquired and not as of the end of the immediately preceding fiscal quarter
and (4) at the time of such incurrence and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing;

(i)      any extensions, renewals or replacements of any Lien permitted by the
preceding paragraphs (f), (g) and (h) of this Section 10.4; provided that (1) no
additional property shall be encumbered by such Liens, (2) the unpaid principal
amount of the Debt or other obligations secured thereby shall not be increased
and (3) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; and;

(j)      other Liens not otherwise permitted by paragraphs (a) through (i),
inclusive, of this Section 10.4 securing Debt; provided that (1) the aggregate
principal amount of all Debt secured by such Liens shall be permitted by the
limitations set forth in Sections 10.1 and 10.3 if tested on the date such Lien
is incurred and not as of the end of the immediately preceding fiscal quarter
and (2) at the time of such incurrence and after giving effect thereto, no
Default or Event of Default shall have occurred or be continuing.

Section 10.5     Sales of Assets.  The Obligors will not, and will not permit
any Restricted Subsidiary to, sell, lease or otherwise dispose of any
substantial part (as defined below) of the assets of the Obligors and the
Restricted Subsidiaries; provided, however, that any Obligor or any Restricted
Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Obligors and the Restricted Subsidiaries
if such assets are sold for Fair Market Value and, at such time and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and an amount equal to the net proceeds received from such sale,
lease or other disposition (but only with respect to that portion of such assets
that exceeds the definition of “substantial part” set forth below) shall be used
within 365 days of such sale, lease or disposition, in any combination:

(a)     to acquire productive assets used or useful in carrying on the business
of the Obligors and the Restricted Subsidiaries and having a Fair Market Value
at least equal to the Fair Market Value of such assets sold, leased or otherwise
disposed of; and/or

(b)     to prepay or retire Senior Debt of an Obligor and/or a Restricted
Subsidiary, provided that, to the extent any such proceeds are used to prepay
the outstanding principal amount of the Notes, such prepayment shall be made in
accordance with the terms of Section 8.2.

As used in this Section 10.5, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Obligors and the
Restricted Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Obligors
and the Restricted Subsidiaries during the period of 12 consecutive months
ending on the date of such sale, lease or other disposition, exceeds 10% of the
book

 

-29-



--------------------------------------------------------------------------------

value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a “substantial part”
(1) any sale, lease or other disposition of assets in the ordinary course of
business of the Obligors and the Restricted Subsidiaries, (2) any sale, lease or
other disposition of assets from any Obligor to another Obligor or to any
Wholly-Owned Restricted Subsidiary or from any Restricted Subsidiary to an
Obligor or a Wholly-Owned Restricted Subsidiary and (3) any sale of property
acquired or constructed by any Obligor or any Restricted Subsidiary after the
Closing Date to any Person within 365 days following the acquisition or
completion of construction of such property by any Obligor or any Restricted
Subsidiary if an Obligor or a Restricted Subsidiary shall concurrently with such
sale, lease such property, as lessee.

Section 10.6  Merger and Consolidation.  The Obligors will not, and will not
permit any Restricted Subsidiary to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:

(a)     any Restricted Subsidiary (that is not an Obligor) may (1) consolidate
with or merge with, or convey, transfer or lease all or substantially all of its
assets in a single transaction or series of transactions to, (i) an Obligor or
another Restricted Subsidiary so long as in any merger or consolidation
involving an Obligor, such Obligor shall be the surviving or continuing
corporation or (ii) any other Person so long as the surviving or continuing
entity is the Restricted Subsidiary or (2) convey, transfer or lease all of its
assets in compliance with the provisions of Section 10.5; and

(b)     any Obligor may consolidate or merge with, or convey, transfer or lease
all or substantially all of the assets of such Obligor in a single transaction
or series of transactions to, any Person so long as:

(1)     the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Obligor as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent entity organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;

(2)     if the Successor Corporation is not an Obligor, (i) such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders),
(ii) the Successor Corporation shall have caused to be delivered to each holder
of Notes an opinion of independent counsel reasonably acceptable to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof and (iii) each other Obligor shall have reaffirmed in writing its
obligations under this Agreement and the Notes; and

 

-30-



--------------------------------------------------------------------------------

(3)     immediately after giving effect to such transaction no Default or Event
of Default would exist.

Section 10.7  Transactions with Affiliates.  The Obligors will not, and will not
permit any Restricted Subsidiary to, enter into directly or indirectly any
Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than an Obligor,
another Restricted Subsidiary), except in the ordinary course and pursuant to
the reasonable requirements of such Obligor’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to such Obligor or
such Restricted Subsidiary than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate; provided that the Obligors and any
Restricted Subsidiary may enter into transactions with an Affiliate that is a
captive insurance company so long as such transaction or transactions are on
fair and reasonable terms no less favorable to such Obligor or such Restricted
Subsidiary than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate.

Section 10.8  Terrorism Sanctions Regulations.  The Obligors will not, and will
not permit any of their Controlled Entities to, (a) become a Blocked Person or
(b) have any investments in or engage in any dealings or transactions with any
Blocked Person if such investments, dealings or transactions would cause any
holder of a Note to be in violation of any laws or regulations that are
applicable to such holder.

Section 10.9  Line of Business.  The Obligors will not, and will not permit any
Restricted Subsidiary to, engage in any business if, as a result, the general
nature of the business in which the Obligors and their Restricted Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Obligors and their Restricted
Subsidiaries, taken as a whole, are engaged on the Closing Date as described in
the Memorandum and businesses reasonably related thereto; provided that this
provision shall not restrict the Obligors and their Restricted Subsidiaries from
owning all or a portion of the stock of an entity that is considered to be a
captive insurance company.

Section 10.10  Limitation on Unrestricted Subsidiaries.  The Obligors will not,
at any time, permit (a) the consolidated total assets of all Unrestricted
Subsidiaries to constitute more than 25% of the consolidated total assets of the
Company and its Subsidiaries as of the last day of the fiscal quarter most
recently ended for which the Obligors have delivered financial statements
pursuant to Section 7.1 or (b) the consolidated gross revenues of all
Unrestricted Subsidiaries for the period of the four consecutive fiscal quarters
of the Company most recently ended for which the Obligors have delivered
financial statements pursuant to Section 7.1 to account for more than 25% of the
consolidated gross revenues of the Company and its Subsidiaries for such period.
For purposes of the calculations to be made pursuant to this Section 10.7,
(1) any Subsidiary having negative total assets on any date shall be deemed to
have total assets of $0 on such date and (2) any Subsidiary having negative
gross revenues for any relevant period shall be deemed to have gross revenues of
$0 for such period.

SECTION 11. EVENTS OF DEFAULT.

 

-31-



--------------------------------------------------------------------------------

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)     the Obligors default in the payment of any principal of or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)     the Obligors default in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c)     the Obligors default in the performance of or compliance with any term
contained in Section 7.1(a), (b) or (d), Section 7.2 or Section 10.1 through
10.3, inclusive; or

(d)     the Obligors default in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (1) the date a Responsible Officer of any Obligor has or should have
delivered to the holders of the Notes the notice required in Section 7.1(d) or
(2) the date any Obligor receives written notice of such default from any holder
of a Note (any such written notice to be identified as a “notice of default” and
to refer specifically to this paragraph (d) of Section 11); or

(e)     any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of any Obligor in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(f)     (1) any Obligor or any Restricted Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest (in the payment amount of at least $250,000) on
any Debt other than the Notes that is outstanding in an aggregate principal
amount of at least $10,000,000 beyond any period of grace provided with respect
thereto, (2) any Obligor or any Restricted Subsidiary is in default in the
performance of or compliance with any term (other than default in a payment term
described in clause (1) of this paragraph (f) where such Debt has not been
declared due and payable) of any instrument, mortgage, indenture or other
agreement relating to any Debt other than the Notes in an aggregate principal
amount of at least $10,000,000 or any other condition exists, and as a
consequence of such default or condition such Debt has become, or has been
declared, due and payable or one or more Persons has the right to declare such
Debt to be due and payable before its stated maturity or before its regularly
scheduled dates of payment or (3) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), any
Obligor or any Restricted Subsidiary has become obligated to purchase or repay
Debt other than the Notes before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $10,000,000 or one or

 

-32-



--------------------------------------------------------------------------------

more Persons have the right to require any Obligor or any Restricted Subsidiary
to purchase or repay such Debt; or

(g)     any Obligor or any Material Subsidiary (1) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (2) files,
or consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated or (6) takes corporate action for the purpose of
any of the foregoing; or

(h)     a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by any Obligor or any Material Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of any Obligor or any Material Subsidiary, or any such
petition shall be filed against any Obligor or any Material Subsidiary and such
petition shall not be dismissed or stayed within 90 days; or

(i)     a final judgment or judgments at any one time outstanding for the
payment of money aggregating in excess of $10,000,000 are rendered against one
or more of any Obligor or any Restricted Subsidiary and which judgments are not,
within 60 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 60 days after the expiration of such stay; or

(j)     if (1) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (2) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under Section 4042 of ERISA to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified any Obligor or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(3) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (4) any Obligor or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (5) any Obligor or any ERISA
Affiliate withdraws from any Multiemployer Plan or (6) any Obligor or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that could increase the liability
of any Obligor or any Subsidiary thereunder; and

 

-33-



--------------------------------------------------------------------------------

any such event or events described in clauses (1) through (6) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1     Acceleration.

(a)        If an Event of Default with respect to an Obligor described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (1) of paragraph (g) or described in clause (6) of paragraph (g) by
virtue of the fact that such clause encompasses clause (1) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

(b)        If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Obligors, declare all the Notes then outstanding to be immediately due and
payable.

(c)        If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing with respect to any Notes, any holder
or holders of Notes at the time outstanding affected by such Event of Default
may at any time, at its or their option, by notice or notices to the Obligors,
declare all the Notes held by such holder or holders to be immediately due and
payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (2) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law) shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. Each Obligor
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of the Make-Whole Amount, if any, by the Obligors in the event that the
Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

Section 12.2    Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

 

-34-



--------------------------------------------------------------------------------

Section 12.3     Rescission.  At any time after any Notes have been declared due
and payable pursuant to paragraph (b) or (c) of Section 12.1, the Required
Holders, by written notice to the Obligors, may rescind and annul any such
declaration and its consequences if (a) the Obligors have paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and overdue Make-Whole
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) neither any Obligor
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17 and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

Section 12.4     No Waivers or Election of Remedies, Expenses, Etc.  No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Obligors under Section 15, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1     Registration of Notes.  The Obligors shall keep at the
principal executive office of the Company a register for the registration and
registration of transfers of Notes. The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register. If any holder of one
or more Notes is a nominee, then the name and address of the beneficial owner of
such Note or Notes shall also be registered in such register as an owner and
holder thereof. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the
Obligors shall not be affected by any notice or knowledge to the contrary. The
Obligors shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes (and each holder of a Note shall be
deemed to have consented to such release of information by the Obligors).

Section 13.2     Transfer and Exchange of Notes.  Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(3)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the

 

-35-



--------------------------------------------------------------------------------

registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within 10 Business
Days thereafter, the Obligors shall execute and deliver, at the Obligors’
expense (except as provided below), one or more new Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Obligors may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000 and integral
multiples of $100,000 in excess thereof, provided that if necessary to enable
the registration of transfer by a holder of its entire holding of Notes, one
Note may be in a denomination of less than, or other than a multiple of,
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.3, provided, that such transferee may (in reliance upon
information provided by the Obligors, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by such transferee will
not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA.

Section 13.3  Replacement of Notes.  Upon receipt by the Obligors at the address
and to the attention of the designated officer (all as specified in
Section 18(3)) of evidence reasonably satisfactory to them of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a)     in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)     in the case of mutilation, upon surrender and cancellation thereof,

the Obligors at their own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1  Place of Payment.  Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A., in such jurisdiction. The Obligors may at any time, by notice to each
holder of a Note, change the place of payment

 

-36-



--------------------------------------------------------------------------------

of the Notes so long as such place of payment shall be either the principal
office of an Obligor in such jurisdiction or the principal office of a bank or
trust company in such jurisdiction.

Section 14.2     Home Office Payment.  So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Obligors will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose for such Purchaser
on Schedule A hereto, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Obligors made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Obligors
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by any Purchaser or its nominee, such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Obligors in
exchange for a new Note or Notes pursuant to Section 13.2. The Obligors will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note.

SECTION 15. EXPENSES, ETC.

Section 15.1     Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Obligors will pay all costs and
expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
each Purchaser and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement or the Notes (whether or not such amendment, waiver
or consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement or the Notes or in responding
to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement or the Notes, or by reason of being a holder
of any Note and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of any Obligor or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes; provided that, in connection
with the closing on the Closing Date, the Obligors shall only be required to pay
the attorneys’ fees of Schiff Hardin LLP acting as special counsel for all of
the Purchasers. The Obligors will pay, and will save each Purchaser and each
other holder of a Note harmless from, all claims in respect of any fees, costs
or expenses if any, of brokers and finders (other than those, if any, retained
by a Purchaser or other holder in connection with its purchase of the Notes).

Section 15.2     Survival.  The obligations of the Obligors under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.

 

-37-



--------------------------------------------------------------------------------

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note may be relied upon by any subsequent holder of any Note, regardless of
any investigation made at any time by or on behalf of any Purchaser or any other
holder of any Note. All statements contained in any certificate or other
instrument delivered by or on behalf of any Obligor pursuant to this Agreement
shall be deemed representations and warranties of such Obligor under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between the Purchasers and the
Obligors and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1     Requirements.  This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used in any such Section), will be effective as to any Purchaser or
holder of a Note unless consented to by such Purchaser or holder of a Note in
writing and (b) no amendment or waiver may, without the written consent of each
Purchaser and all of the holders of Notes at the time outstanding, (1) subject
to the provisions of Section 12 relating to acceleration or rescission, change
the amount or time of any prepayment or payment of principal of, or reduce the
rate of interest or change the time of payment or method of computation of
interest (if such change results in a decrease in the interest rate) or of the
Make-Whole Amount, if any, on, the Notes, (2) change the percentage of the
principal amount of the Notes the holders of which are required to consent to
any amendment or waiver or the principal amount of the Notes that the Purchasers
are to purchase pursuant to Section 2 upon the satisfaction of the conditions to
closing that appear in Section 4 or (3) amend any of Sections 8, 11(a), 11(b),
12, 17 or 20.

Section 17.2     Solicitation of Holders of Notes.

(a)        Solicitation.  The Obligors will provide each Purchaser and each
holder of the Notes (irrespective of the amount of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such Purchaser and holder to make an informed and considered
decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof or of the Notes. The Obligors will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to the provisions of this Section 17 to each Purchaser and each holder
of outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite Purchasers
or holders of Notes.

(b)        Payment.  The Obligors will not, directly or indirectly, pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or

 

-38-



--------------------------------------------------------------------------------

otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of Notes as consideration for or as an inducement to the
entering into by such Purchaser or holder of Notes of any waiver or amendment of
any of the terms and provisions hereof unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support is
concurrently provided, on the same terms, ratably to each Purchaser and holder
of Notes then outstanding even if such Purchaser or holder did not consent to
such waiver or amendment.

(c)     Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to any Obligor or any Affiliate and has provided or has agreed to
provide such written consent as a condition to such transfer shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

Section 17.3  Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all Purchasers and holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Obligors without regard to whether such Note has been marked to indicate
such amendment or waiver. No such amendment or waiver will extend to or affect
any obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Obligors and any Purchaser or the holder of any Note nor any delay
in exercising any rights hereunder or under any Note shall operate as a waiver
of any rights of any Purchaser or holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

Section 17.4  Notes Held by the Obligors, Etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by any Obligor or any of their Affiliates shall be deemed not
to be outstanding.

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid) or
(b) by a recognized overnight delivery service (charges prepaid). Any such
notice must be sent:

(1)     if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other

 

-39-



--------------------------------------------------------------------------------

address as such Purchaser or its nominee shall have specified to the Obligors in
writing pursuant to this Section 18;

(2)      if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Obligors in writing pursuant to
this Section 18; or

(3)     if to any Obligor, to such Obligor c/o the Company at the address set
forth at the beginning hereof to the attention of the Chief Financial Officer,
with a copy to the General Counsel, or at such other address as such Obligor
shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received by any Purchaser on the Closing Date (except the Notes
themselves) and (c) financial statements, certificates and other information
previously or hereafter furnished to any holder of Notes, may be reproduced by
such holder by any photographic, photostatic, electronic, digital or other
similar process and such holder may destroy any original document so reproduced.
Each Obligor agrees and stipulates that, to the extent permitted by applicable
law, any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made by such holder of
Notes in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 19 shall not prohibit any Obligor or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” shall mean
information delivered to any Purchaser by or on behalf of any Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Obligor or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by any Obligor or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser; provided that such
Purchaser may deliver or disclose Confidential Information to

 

-40-



--------------------------------------------------------------------------------

(1) such Purchaser’s directors, trustees, officers, employees, agents, attorneys
and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser’s Notes),
(2) such Purchaser’s auditors, financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (3) any other
holder of any Note, (4) any Institutional Investor to which such Purchaser sells
or offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (5) any Person
from which such Purchaser offers to purchase any security of any Obligor (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (6) any federal
or state regulatory authority having jurisdiction over such Purchaser, (7) the
NAIC or the CMIAO or, in each case, any similar organization or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio or (8) any other Person to which such delivery
or disclosure may be necessary or appropriate (i) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (ii) in response to
any subpoena or other legal process, (iii) in connection with any litigation to
which such Purchaser is a party or (iv) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the
Obligors in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Obligors embodying
the provisions of this Section 20.

In the event that as a condition to receiving access to information relating to
any Obligor or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser is required to agree
to a confidentiality undertaking (whether through Intralinks or otherwise) which
is different from the terms of this Section 20, the terms of this Section 20
shall, as between such Purchaser and such Obligor, supersede the terms of any
such other confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that such Purchaser has agreed to purchase hereunder,
by written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser. In the event that such Affiliate is so
substituted as a Purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser all of the Notes then held by such Affiliate, upon
receipt by the Obligors of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 21),
shall no longer be deemed to refer to such

 

-41-



--------------------------------------------------------------------------------

Affiliate, but shall refer to such original Purchaser and such original
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1  Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2  Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount, if any, or interest on any Note that is due on a date other
than a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; provided that if the maturity date of any
Note is a date other than a Business Day, the payment otherwise due on such
maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.

Section 22.3  Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (b) all financial statements shall be prepared in accordance with
GAAP. Notwithstanding the foregoing, for purposes of determining compliance with
the financial covenants contained in this Agreement, including, without
limitation, the covenants contained in Section 10, any election by any Obligor
to measure any assets or liabilities using fair value (as permitted by FASB ASC
825 or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

Section 22.4  Joint and Several Liability of Obligors.

(a)     Each Obligor shall be liable for all amounts due to any holder of Notes
under this Agreement, regardless of which Obligor actually receives the proceeds
of the Notes or the amount of such proceeds received or the manner in which such
holder accounts for such Notes on its books and records. Each Obligor’s
obligations with respect to the Notes shall be primary obligations of such
Obligor.

(b)     An Obligor’s obligations arising as a result of the joint and several
liability of the Obligors hereunder with respect to the Notes (as an obligor
under the Notes and not as a guarantor) shall, to the fullest extent permitted
by law, be unconditional irrespective of (1) the validity or enforceability,
avoidance or subordination of the obligations hereunder and under the Notes of
any of the other Obligors or of any promissory note or other document evidencing
all or any part of the obligations of any of the other Obligors, (2) the absence
of any attempt to collect the obligations from any

 

-42-



--------------------------------------------------------------------------------

other Obligor, any other guarantor or any other security therefor, or the
absence of any other action to enforce the same, (3) the waiver, consent,
extension, forbearance or granting of any indulgence by any holder with respect
to any provision of any instrument evidencing the obligations of any of the
other Obligors, or any part thereof, or any other agreement now or hereafter
executed by any of the other Obligors and delivered to any holder, (4) the
failure by any Holder to take any steps to perfect and maintain any security
interest in, or to preserve its rights to, any security or collateral for the
obligations of any of the other Obligors, (5) any holder’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (6) any borrowing or grant of a
security interest by any of the other Obligors, as debtors in possession under
Section 364 of the Bankruptcy Code, (7) the disallowance of all or any portion
of any holder’s claim(s) for the repayment of the obligations hereunder and
under the Notes of any of the other Obligors under Section 502 of the Bankruptcy
Code or (8) any other circumstances which might constitute a legal or equitable
discharge or defense of a guarantor or of any of the other Obligors. With
respect to an Obligor’s obligations arising as a result of the joint and several
liability of the Obligors hereunder with respect to the Notes (as an obligor
under the Notes and not as a guarantor), each Obligor waives, until the
obligations hereunder and under the Notes shall have been paid in full and this
Agreement shall have been terminated, any right to enforce any right of
subrogation or any remedy which any holder now has or may hereafter have against
any Obligor, any endorser or any guarantor of all or any part of such
obligations, and any benefit of, and any right to participate in, any security
or collateral given to any holder to secure payment of the obligations or any
other liability of any Obligor to any holder.

(c)     Upon any Event of Default, the holders may proceed directly and at once,
without notice, against any Obligor to collect and recover the full amount, or
any portion of the obligations owing hereunder and under the Notes, without
first proceeding against any of the other Obligors or any other Person, or
against any security or collateral for such obligations. Each Obligor consents
and agrees that the holders of Notes shall not be under any obligation to
marshal any assets in favor of any Obligor or against or in payment of any or
all of the obligations hereunder and under the Notes.

Section 22.5  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.6  Construction.  Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

 

-43-



--------------------------------------------------------------------------------

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.7     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.8     Governing Law.  This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.9     Jurisdiction and Process; Waiver of Jury Trial.

(a)        Each Obligor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, each Obligor irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

(b)        Each Obligor consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.9(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Obligor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c)        Nothing in this Section 22.9 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against an Obligor
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.

(d)        The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.

 

-44-



--------------------------------------------------------------------------------

*  *  *  *  *

 

-45-



--------------------------------------------------------------------------------

The execution hereof by the Purchasers shall constitute a contract among the
Obligors and the Purchasers for the uses and purposes hereinabove set forth.

 

BELK, INC.

By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

 

BELK ADMINISTRATION COMPANY

By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

 

BELK INTERNATIONAL, INC.

By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

 

BELK STORES SERVICES, INC.

By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

 

-46-



--------------------------------------------------------------------------------

BELK-SIMPSON COMPANY, GREENVILLE, SOUTH CAROLINA

By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

THE BELK CENTER, INC.

By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

BELK ACCOUNTS RECEIVABLE, LLC

By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

BELK STORES OF VIRGINIA LLC

By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

BELK GIFT CARD COMPANY LLC

By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

BELK MERCHANDISING, LLC

By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

 

-47-



--------------------------------------------------------------------------------

BELK TEXAS HOLDINGS LLC

By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

 

BELK DEPARTMENT STORES LP

    By:

 

Belk, Inc., its General Partner

    By

 

 

 

Name: Kevin Binkley

 

Title:   Treasurer

 

BELK ECOMMERCE LLC

    By

 

 

    Name:

 

Kevin Binkley

    Title:

 

Treasurer

BELK STORES OF MISSISSIPPI LLC

    By

 

 

    Name:

 

Kevin Binkley

    Title:

 

Treasurer

 

-48-



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

[VARIATION]

By

 

 

 

Name:                                                       

 

Title:                                                         

 

-49-



--------------------------------------------------------------------------------

INFORMATION RELATING TO PURCHASERS

 

  

NAME AND ADDRESS OF PURCHASER

   PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED   

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn:    Private Placements – Portfolio Operations

   $25,000,000 (1)   

All payments on or in respect of the Notes to be by bank wire transfer of
federal or other immediately available funds (identifying each payment as Belk,
Inc. et al, 5.21% Senior Notes due January 25, 2022) to:

 

The Bank of New York Mellon

ABA # 021-000-018

Account # GLA111566

For Further Credit to: VARIABLE ANNUITY LIFE INSURANCE CO.; Account No. 260735

Reference: PPN 07783@ AF3 and Prin.:$    ; Int.: $    

(2)   

All notices regarding payment of the Notes to be addressed to:

 

The Variable Annuity Life Insurance Company (260735)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements - Portfolio Operations

Facsimile: 713-831-1072 OR

E-mail Address: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

(3)   

All other notices and communications to be addressed as first provided above.

 

Duplicate payment notices (only) to:

 

The Variable Annuity Life Insurance Company (260735)

c/o The Bank of New York Mellon

Attn: P & I Department

Facsimile: 718-315-3076

(4)   

Compliance reporting information to:

 

AIG Asset Management

 

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

  

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements – Compliance

E-mail Address: complianceprivateplacements@aig.com

(5)   

Name of Nominee in which Notes are to be issued: HARE & CO.

(6)   

Taxpayer I.D. Number: 74-1625348 (Variable Annuity Life Insurance Company)

  

   13-6062916 (HARE & CO.)

 

A-2



--------------------------------------------------------------------------------

  

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

  

MASSACHUSETTS MUTUAL LIFE

INSURANCE COMPANY

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

Attn:    Securities Investment

Division

   $17,400,000

(1)

  

All payments on account of the Notes shall be made by crediting in the form of
bank wire transfer of federal or other immediately available funds, (identifying
each payment as Belk, Inc. et al, 5.21% Senior Notes due January 25, 2022, PPN
07783@ AF3, principal and interest) to:

 

MassMutual Co-Owned Account

 

Citibank

New York, New York

ABA #: 021000089

Acct #: 30510685

 

RE: Belk, Inc. et al, 5.21% Senior Notes due January 25, 2022, PPN 07783@ AF3,

principal and interest split

 

With telephone advice of payment to the Securities Custody and Collection
Department

of Babson Capital Management LLC at 413-226-1754 or 413-226-1803

(2)

  

All notices regarding payment of the Notes to be addressed to:

 

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 200

PO Box 15189

Springfield, MA 01115-5189

Attn: Securities Custody and Collection Department

E-mail Address: privateplacements@babsoncapital.com

(3)

  

All other notices and communications:

 

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

PO Box 15189

 

A-3



--------------------------------------------------------------------------------

  

Springfield, MA 01115-5189

Attn: Securities Investment Division

E-mail Address: privateplacements@babsoncapital.com

(4)

  

Taxpayer I.D. Number: 04-1590850

 

A-4



--------------------------------------------------------------------------------

    

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

  

MASSMUTUAL ASIA LIMITED

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

Attn:    Securities Investment

Division

   $1,100,000 (1)   

All payments on account of the Notes shall be made by crediting in the form of
bank wire transfer of federal or other immediately available funds, (identifying
each payment as Belk, Inc. et al, 5.21% Senior Notes due January 25, 2022, PPN
07783@ AF3, principal and interest) to:

 

Gerlach & Co.

c/o Citibank, N.A.

ABA#: 021000089

Concentration Account: 36112805

Attn: Judy Rock

FFC: MassMutual Asia 849195

Belk, Inc. et al, 5.21% Senior Notes due January 25, 2022, PPN 07783@ AF3

 

With telephone advice of payment to the Securities Custody and Collection

Department of Babson Capital Management LLC at 413-226-1754 or 413-226-

1803

(2)   

All notices regarding payment of the Notes to be addressed to:

 

MassMutualAsia Limited

c/o Babson Capital Management LLC

1500 Main Street, Suite 200

Springfield, MA 01115

Attn: Securities Custody and Collection Department

E-mail Address: privateplacements@babsoncapital.com

(3)   

All other notices and communications:

 

MassMutual Asia Limited

c/o Babson Capital Management LLC

500 Main Street

Springfield, MA 01115

Attn: Securities Investment Division

E-mail Address: privateplacements@babsoncapital.com

 

A-5



--------------------------------------------------------------------------------

(4)   

Name of Nominee in which Notes are to be issued: Gerlach & Co.

(5)   

Taxpayer I.D. Number:

 

A-6



--------------------------------------------------------------------------------

   NAME AND ADDRESS OF PURCHASER    PRINCIPAL AMOUNT OF


NOTES TO BE PURCHASED

  

C.M. LIFE INSURANCE COMPANY

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

Attn:    Securities Investment

Division

   $1,500,000

(1)

  

All payments on account of the Notes shall be made by crediting in the form of
bank wire transfer of federal or other immediately available funds, (identifying
each payment as Belk, Inc. et al, 5.21% Senior Notes due January 25, 2022, PPN
07783@ AF3, principal and interest) to:

 

MassMutual Co-Owned Account

 

Citibank

New York, New York

ABA #: 021000089

Acct #: 30510685

RE: Belk, Inc. et al, 5.21% Senior Notes due January 25, 2022, PPN 07783@

AF3, principal and interest split

  

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at 413-226-1754 or 413-226-1803

  

(2)

  

All notices regarding payment of the Notes to be addressed to:

 

C.M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 200

PO Box 15189

Springfield, MA 01115-5189

Attn: Securities Custody and Collection Department

E-mail Address: privateplacements@babsoncapital.com

  

(3)

  

All other notices and communications:

 

C.M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

PO Box 15189

  

 

A-7



--------------------------------------------------------------------------------

  

Springfield, MA 01115-5189

Attn: Securities Investment Division

E-mail Address: privateplacements@babsoncapital.com

  

(4)

   Taxpayer I.D. Number: 06-1041383   

 

A-8



--------------------------------------------------------------------------------

    

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

  

ING LIFE INSURANCE AND ANNUITY COMPANY

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

   $3,000,000

(1)

  

All payments on or in respect of the Notes to be by bank wire transfer of
federal or other immediately available funds (identifying each payment as Belk,
Inc. et al, 5.21% Senior Notes issued January 25, 2012 and due January 25, 2022,
PPN 07783@ AF3 principal, interest or Make-Whole Amount) to:

 

The Bank of New York Mellon

ABA#: 021000018

Account #: IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments) or IOC 565/INST’L CUSTODY (for all payments other than scheduled
principal and interest)

For further credit to: ILIAC/Acct. 216101

(2)

  

All notices regarding payment of the Notes to be addressed to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Facsimile: 770-690-5316

  

(3)

  

All other notices and communications:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Facsimile: 770-690-5342

  

(4)

  

Taxpayer I.D. Number: 71-0294708

  

 

A-9



--------------------------------------------------------------------------------

    

NAME AND ADDRESS OF PURCHASER

   PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED   

ING USA ANNUITY AND LIFE INSURANCE COMPANY

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

   $12,500,000

(1)

  

All payments on or in respect of the Notes to be by bank wire transfer of
federal or other immediately available funds (identifying each payment as Belk,
Inc. et al, 5.21% Senior Notes issued January 25, 2012 and due January 25, 2022,
PPN 07783@ AF3 principal, interest or Make-Whole Amount) to:

 

The Bank of New York Mellon

ABA#: 021000018

Account: IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
or IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)

For further credit to: ING USA/Acct. 136373

(2)

  

All notices regarding payment of the Notes to be addressed to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Facsimile: 770-690-5316

  

(3)

  

All other notices and communications:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Facsimile: 770-690-5342

  

(4)

  

Taxpayer I.D. Number: 41-0991508

  

 

A-10



--------------------------------------------------------------------------------

   NAME AND ADDRESS OF PURCHASER    PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED   

RELIASTAR LIFE INSURANCE COMPANY

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

   $8,400,000

(1)

  

All payments on or in respect of the Notes to be by bank wire transfer of
federal or other immediately available funds (identifying each payment as Belk,
Inc. et al, 5.21% Senior Notes issued January 25, 2012 and due January 25, 2022,
PPN 07783@ AF3 principal, interest or Make-Whole Amount) to:

 

The Bank of New York Mellon

ABA#: 021000018

Account #: IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments) or IOC 565/INST’L CUSTODY (for all payments other than scheduled
principal and interest)

For further credit to: RLIC/Acct. 187035

(2)

  

All notices regarding payment of the Notes to be addressed to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Facsimile: 770-690-5316

  

(3)

  

All other notices and communications:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Facsimile: 770-690-5342

  

(4)

   Taxpayer I.D. Number: 41-0451140   

 

A-11



--------------------------------------------------------------------------------

   NAME AND ADDRESS OF PURCHASER    PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED   

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

   $1,100,000

(1)

  

All payments on or in respect of the Notes to be by bank wire transfer of
federal or other immediately available funds (identifying each payment as Belk,
Inc. et al, 5.21% Senior Notes issued January 25, 2012 and due January 25, 2022,
PPN 07783@ AF3 principal, interest or Make-Whole Amount) to:

 

The Bank of New York Mellon

ABA#: 021000018

Account #: IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments) or IOC 565/INST’L CUSTODY (for all payments other than scheduled
principal and interest)

For further credit to: RLNY/Acct. 187038

  

(2)

  

All notices regarding payment of the Notes to be addressed to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Facsimile: 770-690-5316

  

(3)

  

All other notices and communications:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Facsimile: 770-690-5342

  

(4)

   Taxpayer I.D. Number: 53-0242530   

 

A-12



--------------------------------------------------------------------------------

    

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT oF
NOTES TO BE  PURCHASED

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attn: Managing Director

   $15,020,000

(1)

  

All payments on or account of Notes held by purchaser shall be made by wire
transfer of immediately available funds for credit to:

  

JPMorgan Chase Bank

New York, NY

ABA No: 021-000-021

Account Name: Prudential Managed Portfolio

Account No: P86188 (please do not include spaces)

     

Each such wire transfer shall set forth the name of the Company, a reference to
“5.21% Senior Notes due 2022, PPN 07783@ AF3” and the due date and applications
(as among principal, interest and Make-Whole Amount) of the payment being made.

(2)

  

All notices regarding payment of the Notes to be addressed to:

     

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn: Manager, Billings and Collections

  

(3)

  

All other notices and communications:

     

The Prudential Insurance Company of America

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attn: Managing Director

  

(4)

  

Receipt of telephonic prepayment notices:

     

Manager, Trade Management Group

Telephone: 973-367-3141

Facsimile: 888-889-3832

  

(5)

  

Taxpayer I.D. Number: 22-1211670

  

 

A-13



--------------------------------------------------------------------------------

  

NAME AND ADDRESS OF PURCHASER

   PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED   

GIBRALTAR LIFE INSURANCE CO., LTD.

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attn: Managing Director

   $12,480,000 (1)   

All principal, interest and Make-Whole Amount payments on account of Notes held
by such purchaser shall be made by wire transfer of immediately available funds
for credit to:

 

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

Account Name: GIB Private Placement USD

Account No.: P86406 (please do not include spaces)

 

Each such wire transfer shall set forth the name of the Company, a reference to
“5.21% Senior Notes due 2022, PPN 07783@ AF3” and the due date and applications
(as among principal, interest and Make-Whole Amount) of the payment being made.

   (2)   

All payments, other than principal, interest or Make-Whole Amount payments:

JPMorgan Chase Bank

New York, NY

ABA #: 021-000-021

Account #: 304695548

Account Name: Prudential International Insurance Service Company – Gibraltar

   (3)   

All notices regarding payment of the Notes to be addressed to:

 

The Gibraltar Life Insurance Co., Ltd.

2-13-10, Nagatacho

Chiyoda-ku, Tokyo 100-8953, Japan

Attn: Mizuho Matsumoto, Vice President of Investment Operations Team

E-mail Address: Mizuho.Matsumoto@gib-life.co.jp

   (4)   

All other notices and communications:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attn: Managing Director

   (5)   

Taxpayer I.D. Number: 98-0408643

  

 

A-14



--------------------------------------------------------------------------------

    

NAME AND ADDRESS OF PURCHASER

   PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED   

MEDICA HEALTH PLANS

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attn: Managing Director

   $2,500,000 (1)   

All payments on or account of Notes held by purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Mellon Trust of New England

ABA #: 011-001-234

Account #: 125261

Attn: MBS Income CC: 1253

For: AHHF5002082, Medica Health Plans

 

Each such wire transfer shall set forth the name of the Company, a reference to
“5.21% Senior Notes due 2022, PPN 07783@ AF3” and the due date and applications
(as among principal, interest and Make-Whole Amount) of the payment being made.

   (2)   

All notices regarding payment of the Notes to be addressed to:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attn: Managing Director

 

All other notices and communications to be addressed as first provided above.

   (4)    Taxpayer I.D. Number: 41-1242261   

 

A-15



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2005 Note Purchase Agreement” shall mean that certain Note Purchase Agreement,
dated as of July 12, 2005, by and among the Company, certain of the Obligors and
the purchasers party thereto, as the same may be amended, restated, joined,
supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof.

“2007 Note Purchase Agreement” shall mean that certain Note Purchase Agreement,
dated as of August 31, 2007, by and among the Company, certain of the Obligors
and the purchasers party thereto, as the same may be amended, restated, joined,
supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof.

“2010 Note Purchase Agreement” shall mean that certain Note Purchase Agreement,
dated as of November 23, 2010, by and among the Company, Obligors and the
purchasers party thereto, as the same may be amended, restated, joined,
supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof.

“Additional Debt” shall mean, with respect to any Obligor or any Restricted
Subsidiary and to the extent not included as a liability on the consolidated
balance sheet of such Obligor or Restricted Subsidiary, in accordance with GAAP,
any monetary obligation (including, without limitation, all outstanding payment,
recourse, repurchase, hold harmless, indemnity or similar obligations) with
respect to any Synthetic Lease transaction, tax retention or off-balance sheet
lease transaction, asset securitization transaction (including any accounts
receivable purchase facility) or any other monetary obligation arising with
respect to any other transaction which does not appear on the balance sheet of
such Obligor or Restricted Subsidiary, but which (a) upon the insolvency or
bankruptcy of such Obligor or Restricted Subsidiary would be characterized as
debt of such Obligor or Restricted Subsidiary or (b) is the functional
equivalent of or takes the place of borrowing.

“Affiliate” shall mean, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person and, with respect to any Obligor, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of any Obligor or any Subsidiary or any Person of
which the Obligors and their Subsidiaries beneficially own or hold, in the
aggregate, directly or indirectly, 10% or more of any class of voting or equity
interests. As used in this definition, “Control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

“Agreement” is defined in the first paragraph of this Agreement.

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Bank Credit Agreement” shall mean the Third Amended and Restated Credit
Agreement dated as of November 23, 2010 by and among the Company, the other
Obligors, Wells Fargo Bank, National Association, as administrative agent, and
the other financial institutions party thereto, as the same may be amended,
restated, joined, supplemented or otherwise modified from time to time, and any
renewals, extensions or replacements thereof, which constitute the primary bank
credit facility of the Company and its Subsidiaries.

“Blocked Person” is defined in Section 5.16(a).

“Business Day” shall mean (a) for purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York, New
York are required or authorized to be closed and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York or Charlotte, North Carolina
are required or authorized to be closed.

“Capital Lease” shall mean any lease of any property by any of the Obligors or
any of the Restricted Subsidiaries, as lessee, that should, in accordance with
GAAP, be classified and accounted for as a capital lease on a Consolidated
balance sheet of the Obligors and the Restricted Subsidiaries.

“Change in Control” is defined in Section 8.7(h).

“Change in Control Proposed Prepayment Date” is defined in Section 8.7(c).

“Closing Date” is defined in Section 3.

“CMIAO” shall mean the Capital Markets & Investment Analysis Office of the NAIC
(formerly known as the Securities Valuation Office) or any successor to such
Office.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Confidential Information” is defined in Section 20.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Obligors and their Restricted Subsidiaries,
such statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.

“Consolidated Adjusted Debt” shall mean, at any time, the sum of (a) Funded Debt
at such time and (b) the product of (1) Rental Expense for the period of four
consecutive fiscal quarters ending on or immediately prior to such date and
(2) eight.

“Consolidated Debt” shall mean, as of any date of determination the total amount
of all Debt of the Obligors and the Restricted Subsidiaries determined on a
Consolidated basis in accordance with GAAP.

 

B-2



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Obligors and the Restricted Subsidiaries,
determined on a Consolidated basis in accordance with GAAP.

“Control Event” is defined in Section 8.7(i).

“Controlled Entity” shall mean any of the Subsidiaries of an Obligor and any of
their or such Obligor’s respective Controlled Affiliates. As used in this
definition, “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting Securities, by contract or
otherwise.

“DBRS” shall mean Dominion Bond Rating Agency and any successor thereto.

“Debt” shall mean, with respect to the Obligors and the Restricted Subsidiaries
at any date and without duplication, the sum of the following calculated in
accordance with GAAP: (a) all Funded Debt, (b) all Additional Debt, (c) all
obligations to pay the deferred purchase price of property or services of any
such Person (including, without limitation, all obligations under
non-competition agreements), except trade payables arising in the ordinary
course of business not more than 90 days past due, (d) all Debt of any other
Person secured by a Lien on any asset of any such Person, (e) all Guaranty
Obligations of any such Person with respect to liabilities of a type described
in clauses (a) though (d) above, (f) all reimbursement obligations of any such
Person in respect of letters of credit and banker’s acceptances issued for the
account of such Person, (g) all obligations of any such Person to redeem,
repurchase, exchange, defease or otherwise make payments in respect of capital
stock or other securities or partnership interests of such Person and (h) all
net payment obligations incurred by any such Person pursuant to Hedging
Agreements.

“Default” shall mean an event or condition described in Section 11 the
occurrence or existence of which would, with the lapse of time or the giving of
notice or both, become an Event of Default.

“Default Rate” shall mean that rate of interest that is the greater of (a) 7.21%
per annum or (b) 2.00% over the rate of interest publicly announced by Bank of
America N.A. in New York, New York as its “reference” rate.

“Disclosure Documents” is defined in Section 5.3.

“EBITDA” shall mean, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Obligors and the Restricted
Subsidiaries in accordance with GAAP: (a) Net Income for such period plus
(b) the sum of the following to the extent deducted in determining Net Income
for such period: (1) income and franchise taxes, (2) Interest Expense and
(3) amortization, depreciation and other non-cash charges, including those
related to the closing of store locations less (c) interest income and any
extraordinary gains. For purposes of calculating EBITDA for any period, if
during such period any Obligor or any Restricted Subsidiary shall have acquired
or disposed of any Person or acquired or disposed of all or substantially all of
the operating assets of any Person, EBITDA for such period shall be

 

B-3



--------------------------------------------------------------------------------

calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of such period.

“EBITDAR” shall mean, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Obligors and the Restricted
Subsidiaries in accordance with GAAP: (a) EBITDA for such period plus (b) Rental
Expense for such period.

“Environmental Laws” shall mean any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is treated as a single employer together with any Obligor under Section 414
of the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the applicable Obligor’s board of
directors.

“Fitch” shall mean Fitch Ratings, Ltd. and any successor thereto.

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) EBITDAR for the period of four consecutive fiscal quarters ending
on or immediately prior to such date to (b) Fixed Charges for such period.

“Fixed Charges” shall mean, for any period and without duplication, the sum of
the following determined on a Consolidated basis in accordance with GAAP for the
Obligors and the Restricted Subsidiaries: (a) Interest Expense for such period
and (b) Rental Expense for such period.

“Funded Debt” shall mean all liabilities, obligations and indebtedness of the
Obligors and the Restricted Subsidiaries for borrowed money including, but not
limited to, obligations evidenced by bonds, debentures, notes or other similar
instruments and all obligations under Capital Leases.

 

B-4



--------------------------------------------------------------------------------

“GAAP” shall mean those generally accepted accounting principles as in effect
from time to time in the United States of America; provided that, if the
Obligors notify each holder of Notes that the Obligors wish to amend any
negative covenants (or any definition hereof) to eliminate the effect of any
change in generally accepted accounting principles occurring after the Closing
Date or in the application thereof on the operation of such covenant or
definition (or if the Obligors shall have received notice from the Required
Holders requesting an amendment to any negative covenant (or any definition
hereof) for such purpose), then the Obligors’ compliance with such covenant or
the meaning of such definition shall be determined on the basis of generally
accepted accounting principles in effect immediately before the relevant change
in generally accepted accounting principles or in the application thereof became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Obligors and the Required Holders.

“Governmental Authority” shall mean

(a)        the government of

(1)        the United States of America or any state or other political
subdivision thereof, or

(2)        any jurisdiction in which any Obligor or any Restricted Subsidiary
conducts all or any part of its business, or which has jurisdiction over any
properties of any Obligor or any Restricted Subsidiary, or

(b)        any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty Obligation” shall mean, with respect to the Obligors and the
Restricted Subsidiaries, without duplication, any obligation, contingent or
otherwise, of any such Person pursuant to which such Person has directly or
indirectly guaranteed any Debt or other obligation of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of any such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” shall mean any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum,

 

B-5



--------------------------------------------------------------------------------

petroleum products, lead based paint, radon gas or similar restricted,
prohibited or penalized substances.

“Hedging Agreement” shall mean any agreement with respect to any Interest Rate
Contract, agreement, commodity swap, forward foreign exchange agreement,
currency swap agreement, cross-currency rate swap agreement, currency option
agreement or other agreement or arrangement designed to alter the risks of any
Person arising from fluctuations in rates, currency values or commodity prices,
all as amended, restated, supplemented or otherwise modified from time to time.

“holder” shall mean, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Obligors pursuant to
Section 13.1, provided, however, that if such Person is a nominee, then for the
purposes of Sections 7, 8.7, 12, 17.2 and 18 and any related definitions in this
Schedule B, “holder” shall mean the beneficial owner of such Note whose name and
address appears in such register.

“INHAM Exemption” is defined in Section 6.3(e).

“Institutional Investor” shall mean (a) any Purchaser, (b) any holder of a Note
holding (together with one or more of its affiliates) more than $2,000,000 of
the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form and (d) any Related Fund of any holder of any Note.

“Interest Expense” shall mean, with respect to the Obligors and the Restricted
Subsidiaries for any period (and without duplication), the gross interest
expense (including, without limitation, interest expense attributable to Capital
Leases and all net payment obligations pursuant to Hedging Agreements) of the
Obligors and the Restricted Subsidiaries, all determined for such period on a
Consolidated basis in accordance with GAAP.

“Interest Rate Contract” shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Joinder” is defined in Section 9.9(a).

“Lien” shall mean, with respect to any Person, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest or other encumbrance, or any interest or
title of any vendor, lessor, lender or other secured party to or of such Person
under any conditional sale or other title retention agreement (other than an
operating lease) or Capital Lease, upon or with respect to any property or asset
of such Person (including, in the case of stock, shareholder agreements, voting
trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.6.

 

B-6



--------------------------------------------------------------------------------

“Material” shall mean material in relation to the business, operations, affairs,
financial condition, assets or properties of the Obligors and the Restricted
Subsidiaries, taken as a whole.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Obligors and the Restricted Subsidiaries, taken as a whole, (b) the ability of
the Obligors to perform their obligations under this Agreement and the Notes or
(c) the validity or enforceability of this Agreement or the Notes.

“Material Subsidiary” shall mean, at any time, any Restricted Subsidiary of the
Obligors which, together with all other Restricted Subsidiaries of such
Restricted Subsidiary, accounts for more than (a) 5% of the Consolidated Total
Assets or (b) 5% of consolidated gross revenue of the Obligors and the
Restricted Subsidiaries.

“Memorandum” is defined in Section 5.3.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).

“NAIC” shall mean the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.3(a).

“Net Income” shall mean, with respect to the Obligors and the Restricted
Subsidiaries, for any period, the net income (or loss) of the Obligors and the
Restricted Subsidiaries for such period, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded from Net Income
(a) the net income (or loss) of any Person (other than a Restricted Subsidiary
which shall be subject to clause (c) below), in which any Obligor or any
Restricted Subsidiary has a joint interest with a third party, except to the
extent such net income is actually paid to such Obligor or such Restricted
Subsidiary by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its Restricted Subsidiaries or that Person’s assets are acquired by such
Person or any of its Restricted Subsidiaries except to the extent included
pursuant to the foregoing clause (a), and (c) the net income (if positive) of
any Restricted Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary to any Obligor
or any Restricted Subsidiary of such net income (1) is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute rule or governmental regulation applicable to such
Restricted Subsidiary or (2) would be subject to any taxes payable on such
dividends or distributions.

“Net Worth” shall mean, as of any date of determination, the amount of assets
shown on the Consolidated balance sheet of the Obligors and their Restricted
Subsidiaries as of such date (including any items which would be treated as
intangibles under GAAP, including, but not limited to capitalized interest, debt
discount and expense, goodwill, patents, trademarks, copyrights, licenses and
franchises), less all liabilities of the Obligors and their Restricted

 

B-7



--------------------------------------------------------------------------------

Subsidiaries, all computed in accordance with GAAP (such calculation shall
exclude any non-cash increase or decrease to the Prepaid Pension Asset account,
as required by GAAP).

“Notes” is defined in Section 1.

“Obligor” or “Obligors” is defined in the first paragraph of this Agreement.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.

“Officer’s Certificate” of any Person shall mean a certificate of a Senior
Financial Officer or of any other officer of such Person whose responsibilities
extend to the subject matter of such certificate.

“Operating Lease” shall mean, as to any Person as determined in accordance with
GAAP, any lease of property (whether real, personal or mixed) by such Person as
lessee which is not a Capital Lease.

“Other Note Purchase Agreement” shall mean the 2005 Note Purchase Agreement, the
2007 Note Purchase Agreement or the 2010 Note Purchase Agreement and “Other Note
Purchase Agreements” shall mean all of them.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Person” shall mean an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by any Obligor or any ERISA Affiliate or
with respect to which any Obligor or any ERISA Affiliate may have any liability.

“Prepaid Pension Asset” as of any date of determination, shall mean the fair
value of the Plans’ assets plus unrecognized gains/losses, prior service costs,
and any unrecognized net obligation or asset from transitions in excess of the
projected benefit obligations, all determined in accordance with Financial
Accounting Standard No. 87 - “Employer’s Accounting for Pensions.”

“Priority Debt” shall mean (without duplication), as of the date of any
determination thereof, the sum of (a) all unsecured Debt of Restricted
Subsidiaries (that are not Obligors) but

 

B-8



--------------------------------------------------------------------------------

excluding (1) unsecured Debt owing to any Obligor or any other Restricted
Subsidiary and (2) Debt outstanding at the time such Person became a Restricted
Subsidiary (other than an Unrestricted Subsidiary which is designated or
redesignated as a Restricted Subsidiary pursuant to Section 9.6); provided that
such Debt shall have not been incurred in contemplation of such Person becoming
a Restricted Subsidiary and (b) all Debt of the Obligors and the Restricted
Subsidiaries secured by Liens other than Debt secured by Liens permitted by
paragraphs (a) through (i), inclusive, of Section 10.4.

“property” or “properties” shall mean, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

“PTE” is defined in Section 6.3(a).

“Public Offering” is defined in Section 8.7(j).

“Purchaser” or “Purchasers” shall mean each of the purchasers whose signatures
appear at the end of this Agreement and such Purchaser’s successors and assigns
(so long as any such assignment complies with Section 13.2), provided, however,
that any Purchaser of a Note that ceases to be the registered holder or a
beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“QPAM Exemption” is defined in Section 6.3(d).

“Qualified Institutional Buyer” shall mean any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.

“Rating Agency” shall mean DBRS, Fitch, Moody’s, Standard & Poor’s or any other
nationally recognized statistical ratings organization reasonably acceptable to
the Required Holders.

“Related Fund” shall mean, with respect to any holder of any Note, any fund or
entity that (a) invests in securities or bank loans and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.

“Rental Expense” shall mean, with respect to the Obligors and the Restricted
Subsidiaries for any period, payments made during such period pursuant to all
obligations of the Obligors and the Restricted Subsidiaries under leases (other
than Capital Leases) of real property or personal property, whether now existing
or hereafter entered into, excluding any amounts required to be paid by the
lessee (whether or not therein designated as rental or additional rental)
(a) which are on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges or (b) which are based on profits,
revenues or sales realized by the lessee from the leased property or otherwise
based on the performance of the lessee. For purposes of calculating Rental
Expense for any period, if during such period any Obligor or any Restricted
Subsidiary shall have acquired or disposed of any Person or acquired or disposed
of all or substantially all of the operating assets of any Person, Rental
Expense for such period shall be

 

B-9



--------------------------------------------------------------------------------

calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of such period.

“Required Holders” shall mean, at any time (a) prior to the Closing Date, the
Purchasers and (b) on or after the Closing Date, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by any Obligor or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).

“Responsible Officer” shall mean, with respect to any Person, any Senior
Financial Officer and any other officer of such Person with responsibility for
the administration of the relevant portion of this Agreement.

“Restricted Subsidiary” shall mean any Subsidiary in which (a) at least a
majority of the voting securities are owned by the Obligors and/or one or more
Wholly-Owned Restricted Subsidiaries and (b) the Obligors have not designated as
an Unrestricted Subsidiary on the Closing Date or by notice in writing given to
the holders of Notes in accordance with the provisions of Section 9.6.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Senior Debt” shall mean, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.

“Senior Financial Officer” shall mean, with respect to any Person, the chief
financial officer, principal accounting officer, treasurer or controller of such
Person.

“Source” is defined in Section 6.3.

“Standard & Poor’s” shall mean Standard & Poor’s Rating Group, a Division of the
McGraw Hill Companies, Inc. and any successor thereto.

“Subordinated Debt” shall mean all unsecured Debt of the Obligors which shall
contain or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of the Obligors (including, without
limitation, the obligations of the Obligors under this Agreement or the Notes).

“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or

 

B-10



--------------------------------------------------------------------------------

more of its Subsidiaries). Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of an Obligor.

“Successor Corporation” is defined in Section 10.6(b)(1).

“Synthetic Lease” shall mean any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Unrestricted Subsidiary” shall mean any Subsidiary so designated by the
Obligors on the Closing Date or by notice in writing given to the holders of
Notes in accordance with the provisions of Section 9.6.

“U.S. Dollars” shall mean lawful money of the United States of America.

“USA PATRIOT Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly-Owned Restricted Subsidiary” shall mean, at any time, any Restricted
Subsidiary 100% of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Company and the Company’s other Wholly-Owned Restricted Subsidiaries at such
time.

 

B-11



--------------------------------------------------------------------------------

DISCLOSURE MATERIALS

None.

 

SCHEDULE 5.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARIES OF THE OBLIGORS, OWNERSHIP OF SUBSIDIARY STOCK, AFFILIATES

See attached.

 

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DIRECTORS, MANAGERS AND EXECUTIVE OFFICERS OF BELK LEGAL ENTITIES

Directors:

Belk, Inc.

Belk-Simpson Company, Greenville, South Carolina

Thomas M. Belk, Jr.

H.W. McKay Belk

John R. Belk

Erskine B. Bowles

Jerri L. DeVard

Elizabeth Valk Long

Thomas C. Nelson

John R. Thompson

John L. Townsend, III

Executive Committee: Tim, McKay, Johnny

Belk Administration Company

Belk Stores Services, Inc.

The Belk Center, Inc.

Belk International, Inc.

Thomas M. Belk, Jr.

H.W. McKay Belk

John R. Belk

Managers:

Belk Accounts Receivable LLC

Belk Ecommerce LLC

Belk Gift Card Company LLC

Belk Merchandising LLC

Belk Stores of Mississippi LLC

Belk Stores of Virginia LLC

Belk Texas Holdings LLC

Thomas M. Belk, Jr.

H.W. McKay Belk

John R. Belk

The following individuals are Executive Officers of Belk, Inc.

Thomas M. Belk, Jr.

  

Chairman and Chief Executive Officer

John R. Belk

  

President and Chief Operating Officer

Kathryn Bufano

  

President and Chief Merchandising Officer

Ralph A. Pitts

  

Executive Vice President, General Counsel and Corporate Secretary

Brian T. Marley

  

Executive Vice President and Chief Financial Officer

Rod F. Samples

  

Vice President and Controller

 

S-5.4-2



--------------------------------------------------------------------------------

FINANCIAL STATEMENTS

• Annual Report on Form 10-K for the fiscal year ended January 31, 2011

• Annual Report on Form 10-K for the fiscal year ended January 31, 2010

• Annual Report on Form 10-K for the fiscal year ended January 31, 2009

• Annual Report on Form 10-K for the fiscal year ended January 31, 2008

• Annual Report on Form 10-K for the fiscal year ended January 31, 2007

• Quarterly Report on Form 10-Q for the quarter ended July 30, 2011

• Quarterly Report on Form 10-Q for the quarter ended July 31, 2010

 

SCHEDULE 5.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXISTING DEBT; FUTURE LIENS

as of December 14, 2011

A. Existing Debt:

 

               

Principal Amount

1.

   Third Amended and Restated Credit Agreement between Belk, Inc. and the
Subsidiaries of Belk, Inc. party thereto, Wells Fargo Bank, N.A., Bank of
America, N.A., Branch Banking and Trust Company, N.A., U.S. Bank, N.A., Regions
Bank, Wells Fargo Securities, LLC, and Merrill Lynch, Pierce, Fenner & Smith
Inc., LLC dated as of November 23, 2010.      

    
$475,000,000

$125,000,000 funded term loan

   Letters of Credit issued pursuant to the Amended and Restated Credit
Agreement are:      

 

Evergreen   LOC #   Issue Amount    

Current

Balance

    Issue Date   Expiry Date   Beneficiary   Notify
Days  

Y

  LC968-133247     $20,000.00        $20,000.00      6/3/2002   6/15/2012  
United States Postal Service     120   

Y

  SM202485     $725,000.00        $700,000.00      3/18/2003   1/31/2012   The
Travelers Indemnity Company     90   

Y

  SM218346     $900,000.00        $13,049,018.00      2/13/2006   1/31/2012  
Zurich American Insurance     30   

Y

  SM222809     $130,000.00        $130,000.00      11/3/2006   11/4/2012   The
Travelers Indemnity Company     90   

Y

  SM238972     $1,250,000.00        $2,000,000.00      3/29/2011   3/28/2012  
Hartford Fire Insurance Company     30   

Y

  SM212911     $850,000.00        $3,400,000.00      3/28/2005   1/31/2012  
Zurich American Insurance     30   

Y

  SM214999     $45,000.00        $45,000.00      7/29/2005   7/26/2012   Utility
Dept City of Maryville, TN     30   

Y

  SM234885     $18,031,883.33        $18,031,883.33      6/12/2009   6/12/2012  
US Bank National Association     120         

 

 

                Total            $37,375,901.33                 

 

 

         

 

2.

   Interest rate swap with an underlying notional value of $80,000,000 last
valued on October 29, 2011      

$2.636.070

3.

   Letters of Credit arising under that certain Master Agreement for Letters of
Credit dated January 28, 1998 between Belk International, Inc. and Bank of
America, N.A. in the amount of $2,875,002 as of October 29, 2011.      

4.

   Amended and Restated Guaranty dated September 16, 2004 from Belk, Inc. to
Bank of America, N.A. which guarantees up to $75,000,000 for Letters of Credit
arising under that certain Master Agreement for Letters of Credit dated January
28, 1998 between Belk International, Inc. and Bank of America, N.A., as amended.
     

5.

   Various guaranty agreements entered into by Belk, Inc. for operating leases
of subsidiaries of Belk, Inc. entered into in the ordinary course of business.
     

 

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

6.

   Guaranty agreement dated October 1, 2001 by and between Belk, Inc. and
International Business Machines Corporation, which guarantees the obligations of
Belk Administration Company pursuant to that certain Information Technology
Services Agreement dated October 1, 2001 between Belk Administration Company and
International Business Machines Corporation.      

7.

   Belk, Inc. Taxable Variable Rate Industrial Revenue Bonds, Series 2005 issued
by Mississippi State Department of Finance.      

$17,780,000

8.

   Senior Notes as follows: $20,000,000 5.05% Senior Notes, Series A, due July
12, 2012, the $100,000,000 5.31% Senior Notes, Series B, due July 12, 2015 and
the $80,000,000 Floating Rate Senior Notes, Series C, due July 12, 2012 issued
by the Borrowers in favor of certain purchasers pursuant to the Note Purchase
Agreement dated July 12, 2005 by and among the Borrowers and such purchasers.   
  

    
$200,000,000

9.

   Senior Notes as follows: $125,000,000 6.20% 2007 Senior Notes, dated August
31, 2007, due August 31, 2017 issued by Prudential Capital Group      

    
$125,000,000

10.

   Senior Notes as follows: $50,000,000 5.70% 2010 Senior Notes, dated November
23, 2010, due November 23, 2020, issued by Prudential Capital Group      

    
$50,000,000

B. Future Liens:

None

 

S-5.15-2



--------------------------------------------------------------------------------

EMPLOYEE RELATIONS

None.

 

SCHEDULE 5.19

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXISTING LIENS

 

1.

  

Rocky Mount, NC Store – Lien filed November 15, 2011 by Pro Interiors, LLC for
$14,691 plus interest and attorney fees. General Contractor – Wilkie
Construction, Inc.

2.

  

Myrtle Beach, SC Store (Leased) – Lien filed November 15, 2011 by Pro Interiors,
LLC for $104,220 plus interest and attorney fees. General Contractor – Wilkie
Construction, Inc.

3.

  

Myrtle Beach, SC Store (Leased) – Lien filed December 7, 2011 by Drywall
Material Supplier-Tucker Materials of Myrtle Beach, Inc. for $40,328.33 plus
interest and attorney fees. This lien is also filed against Pro Interiors, LLC,
Wilkie Construction, Inc. (G.C.) and the mall owner, Meralda Myrtle Beach Mall,
LLC.

Note:

  

For all 3 liens Belk has sufficient retainage in the general contractors
construction contract to fully cover the amounts claimed.

 

SCHEDULE 10.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF NOTE

BELK, INC.

BELK ADMINISTRATION COMPANY

BELK INTERNATIONAL, INC.

BELK STORES SERVICES, INC.

BELK-SIMPSON COMPANY, GREENVILLE, SOUTH CAROLINA

THE BELK CENTER, INC.

BELK ACCOUNTS RECEIVABLE, LLC

BELK STORES OF VIRGINIA LLC

BELK GIFT CARD COMPANY LLC

BELK MERCHANDISING, LLC

BELK TEXAS HOLDINGS LLC

BELK DEPARTMENT STORES LP

BELK ECOMMERCE LLC

BELK STORES OF MISSISSIPPI LLC

5.21% Senior Note due January 25, 2022

 

No. R-        

                        , 20    

$                    

   PPN 07783@ AF 3

FOR VALUE RECEIVED, the undersigned, BELK, INC., a Delaware corporation (the
“Company”), BELK ADMINISTRATION COMPANY, a North Carolina corporation
(“Administration”), BELK INTERNATIONAL, INC., a North Carolina corporation
(“International”), BELK STORES SERVICES, INC., a North Carolina corporation
(“Stores Services”), BELK-SIMPSON COMPANY, GREENVILLE, SOUTH CAROLINA, a South
Carolina corporation (“Belk-Simpson”), THE BELK CENTER, INC., a North Carolina
corporation (“Belk Center”), BELK ACCOUNTS RECEIVABLE, LLC, a North Carolina
limited liability company (“Belk Accounts”), BELK STORES OF VIRGINIA LLC, a
North Carolina limited liability company (“Belk Virginia”), BELK GIFT CARD
COMPANY LLC, a North Carolina limited liability company (“Belk Gift Card”), BELK
MERCHANDISING, LLC, a North Carolina limited liability company
(“Merchandising”), BELK TEXAS HOLDINGS LLC, a North Carolina limited liability
company (“Belk Holdings”), BELK DEPARTMENT STORES LP, a North Carolina limited
partnership (“Belk Department Stores”), BELK ECOMMERCE LLC, a North Carolina
limited liability company (“Belk Ecommerce”), and BELK STORES OF MISSISSIPPI
LLC, a Mississippi limited liability company (“Belk Mississippi”), (the Company,
Administration, International, Stores Services, Belk-Simpson, Belk Center, Belk
Accounts, Belk Virginia, Belk Gift Card, Merchandising, Belk Holdings, Belk
Department Stores, Belk Ecommerce and Belk Mississippi, being sometimes
hereinafter referred to individually as an “Obligor” and collectively as the
“Obligors”), hereby jointly and severally promise to pay to                     
or registered assigns, the principal sum of                      DOLLARS (or so
much thereof as shall not have been prepaid) on January 25, 2022 with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 5.21% per annum from the date hereof,
payable semi-annually, on the twenty-fifth day of January and July in each year
and at maturity, commencing on July 25, 2012, until the principal hereof shall
have become due and payable, and

 

EXHIBIT 1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(b) to the extent permitted by law, at a rate per annum equal to the Default
Rate, on any overdue payment of interest and, during the continuance of any
Event of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount, payable semi-annually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A., in New York, New York or at such
other place as the Obligors shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of the Senior Notes (herein called the “Notes”) issued pursuant
to the Note Purchase Agreement dated as of December 14, 2011 (as from time to
time amended, supplemented or modified, the “Note Purchase Agreement”), among
the Obligors and the Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representations set forth in
Section 6.3 of the Note Purchase Agreement, provided, that such holder may (in
reliance upon information provided by the Obligors, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under Section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Obligors may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

E-1-2



--------------------------------------------------------------------------------

BELK, INC.

By

 

 

 

Name:

 

Title:

BELK ADMINISTRATION COMPANY

By

 

 

 

Name:

 

Title:

BELK INTERNATIONAL, INC.

By

 

 

 

Name:

 

Title:

BELK STORES SERVICES, INC.

By

 

 

 

Name:

 

Title:

BELK-SIMPSON COMPANY, GREENVILLE, SOUTH CAROLINA

By

 

 

 

Name:

 

Title:

THE BELK CENTER, INC.

By

 

 

 

Name:

 

Title:

 

E-1-3



--------------------------------------------------------------------------------

BELK ACCOUNTS RECEIVABLE, LLC

By

 

 

 

Name:

 

Title:

BELK STORES OF VIRGINIA LLC

By

 

 

 

Name:

 

Title:

BELK GIFT CARD COMPANY LLC

By

 

 

 

Name:

 

Title:

BELK MERCHANDISING, LLC

By

 

 

 

Name:

 

Title:

BELK TEXAS HOLDINGS LLC

By

 

 

 

Name:

 

Title:

 

E-1-4



--------------------------------------------------------------------------------

BELK DEPARTMENT STORES LP

    By:

 

Belk, Inc., its General Partner

    By

 

 

 

Name:

 

Title:

BELK ECOMMERCE LLC

    By

 

 

 

Name:

 

Title:

BELK STORES OF MISSISSIPPI LLC

    By

 

 

 

Name:

 

Title:

 

E-1-5



--------------------------------------------------------------------------------

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT dated as of                     ,         , between and
among BELK, INC., a Delaware corporation (the “Company”), BELK ADMINISTRATION
COMPANY, a North Carolina corporation (“Administration”), BELK INTERNATIONAL,
INC., a North Carolina corporation (“International”), BELK STORES SERVICES,
INC., a North Carolina corporation (“Stores Services”), BELK-SIMPSON COMPANY,
GREENVILLE, SOUTH CAROLINA, a South Carolina corporation (“Belk-Simpson”), THE
BELK CENTER, INC., a North Carolina corporation (“Belk Center”), BELK ACCOUNTS
RECEIVABLE, LLC, a North Carolina limited liability company (“Belk Accounts”),
BELK STORES OF VIRGINIA LLC, a North Carolina limited liability company (“Belk
Virginia”), BELK GIFT CARD COMPANY LLC, a North Carolina limited liability
company (“Belk Gift Card”), BELK MERCHANDISING, LLC, a North Carolina limited
liability company (“Merchandising”), BELK TEXAS HOLDINGS LLC, a North Carolina
limited liability company (“Belk Holdings”), BELK DEPARTMENT STORES LP, a North
Carolina limited partnership (“Belk Department Stores”), BELK ECOMMERCE LLC, a
North Carolina limited liability company (“Belk Ecommerce”), and BELK STORES OF
MISSISSIPPI LLC, a Mississippi limited liability company (“Belk Mississippi”),
(the Company, Administration, International, Stores Services, Belk-Simpson, Belk
Center, Belk Accounts, Belk Virginia, Belk Gift Card, Merchandising, Belk
Holdings, Belk Department Stores, Belk Ecommerce and Belk Mississippi, being
sometimes hereinafter referred to individually as an “Original Obligor” and
collectively as the “Original Obligors”),                     , a
                     [corporation] (the “New Obligor”), and each of the holders
of the Notes (as defined in the Note Purchase Agreement referred to below) (the
“Noteholders”), under that certain Note Purchase Agreement, dated as of
December 14, 2011, by and among the Original Obligors and the Noteholders party
thereto (the “Note Purchase Agreement”).

RECITALS:

WHEREAS, the New Obligor has become obligated, directly or indirectly, in
respect of obligations existing under the Bank Credit Agreement and/or one or
more of the Other Note Purchase Agreements and is a part of an affiliated group
of entities with the Original Obligors;

WHEREAS, Section 9.9(a) of the Note Purchase Agreement requires that any Person
which becomes obligated, directly or indirectly, in respect of obligations
existing under the Bank Credit Agreement or any Other Note Purchase Agreement
shall promptly execute a joinder agreement to the Note Purchase Agreement and
the Notes and join the Note Purchase Agreement and the Notes as an Obligor for
all purposes thereunder;

WHEREAS, the New Obligor wishes to become an Obligor under the Note Purchase
Agreement and the Notes and to become obligated to abide by all covenants and
agreements of the Obligors under the Note Purchase Agreement and the Notes; and

 

EXHIBIT 2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

WHEREAS, the New Obligor has determined that it is in the best interests of the
Obligors to comply with the provisions of the Note Purchase Agreement and for
the New Obligor to become an Obligor.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged by the New Obligor, and in order to induce the Noteholders and any
future holders of Notes to continue the financial accommodations made to the
Obligors under the Note Purchase Agreement and the Notes, the parties hereto
hereby agree as follows:

1.    Definitions.    Terms not defined herein shall have the meaning assigned
to them in the Note Purchase Agreement.

2.    Representations.    The Original Obligors and the New Obligor, jointly and
severally, represent and warrant to the Noteholders that:

(a)    The New Obligor meets the requirements of Section 9.9(a) of the Note
Purchase Agreement and all conditions to the execution and delivery of this
Joinder Agreement contained in Section 9.9(a) to the Note Purchase Agreement
have been satisfied;

(b)    This Joinder Agreement has been duly authorized, executed and delivered
by the New Obligor and constitutes the legal, valid and binding contract and
agreement of such New Obligor enforceable in accordance with its terms, except
as an enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and

(c)    No Default or Event of Default exists or will result from the designation
of the New Obligor as an Obligor, nor would any such Default or Event of Default
have resulted had such designation been effective as of the most recently ended
fiscal quarter of the Obligors.

3.    Undertakings.    The terms and provisions of the Note Purchase Agreement
are hereby incorporated into this Joinder Agreement by reference and made a part
hereof as if set forth in full herein. The New Obligor hereby agrees to each and
every covenant, agreement, term and provision of the Note Purchase Agreement and
the Notes (including any amendments and supplements thereto made after the date
hereof in accordance with the terms of the Note Purchase Agreement). The New
Obligor hereby specifically agrees with the Noteholders as follows:

(a)    The New Obligor agrees to become, and by this Joinder Agreement has
become, an Obligor;

(b)    The New Obligor agrees to be bound by all the terms and provisions of the
Note Purchase Agreement and the Notes, including those covenants, agreements and
restrictions applicable to Obligors; and

 

E-2-2



--------------------------------------------------------------------------------

(c)    The New Obligor agrees that it is liable, jointly and severally, with the
other Obligors for the payment when due of all obligations payable by the
Obligors under the Note Purchase Agreement and the Notes.

The provisions of this Section 3 shall be effective from the date of this
Joinder Agreement until the date on which the Notes have been indefeasibly paid
in full in cash.

4.    New Notes.    Upon the request of the Required Holders, the Obligors shall
execute and deliver new Notes reflecting the addition of the New Obligor as an
Obligor under the Notes.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed and delivered by their respective duly authorized officers, as of
the date first above written.

 

Very truly yours,

BELK, INC.

By

 

 

 

Name:

 

Title:

BELK ADMINISTRATION COMPANY

By

 

 

 

Name:

 

Title:

BELK INTERNATIONAL, INC.

By

 

 

 

Name:

 

Title:

BELK STORES SERVICES, INC.

By

 

 

 

Name:

 

Title:

 

E-2-3



--------------------------------------------------------------------------------

BELK-SIMPSON COMPANY, GREENVILLE, SOUTH CAROLINA

By

 

 

 

Name:

 

Title:

THE BELK CENTER, INC.

By

 

 

 

Name:

 

Title:

BELK ACCOUNTS RECEIVABLE, LLC

By

 

 

 

Name:

 

Title:

BELK STORES OF VIRGINIA LLC

By

 

 

 

Name:

 

Title:

BELK GIFT CARD COMPANY LLC

By

 

 

 

Name:

 

Title:

BELK MERCHANDISING, LLC

By

 

 

 

Name:

 

Title:

 

E-2-4



--------------------------------------------------------------------------------

BELK TEXAS HOLDINGS LLC

By

 

 

 

Name:

 

Title:

BELK DEPARTMENT STORES LP

 

By:

 

Belk, Inc., its General Partner

  By  

 

   

Name:

   

Title:

BELK ECOMMERCE LLC

By

 

 

 

Name:

 

Title:

BELK STORES OF MISSISSIPPI, LLC

By

 

 

 

Name:

 

Title:

[NEW OBLIGOR]

By

 

 

 

Name:

 

Title:

 

E-2-5



--------------------------------------------------------------------------------

FORM OF OPINION OF ASSISTANT GENERAL COUNSEL

TO THE OBLIGORS

January 25, 2012

The parties listed in Schedule I hereto

Ladies and Gentlemen:

I am Assistant General Counsel to Belk, Inc., a Delaware corporation (“Belk”),
and the Subsidiaries thereof identified on Schedule II hereto (together with
Belk, collectively, the “Opinion Parties”) in connection with the issuance by
the Opinion Parties of $100,000,000 aggregate principal amount of their 5.21%
Senior Notes, due January 25, 2022 (the “Notes”), pursuant to that certain Note
Purchase Agreement dated as of December 14, 2011 among you and the Opinion
Parties (the “Note Purchase Agreement”). This opinion is being delivered
pursuant to Section 4.4(a) of the Note Purchase Agreement.

When used herein the following terms shall have the respective meanings ascribed
thereto below:

“Operating Documents” means, with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other entity, the bylaws, operating agreement, partnership agreement, limited
partnership agreement or other applicable similar documents governing the
operation or management of such entity.

“Organizational Documents” means, with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other entity, the articles of incorporation, certificate of
incorporation, articles of organization, certificate of limited partnership or
other applicable similar organizational or charter documents relating to the
creation of such entity.

“SC/MS Opinion Parties” means Belk-Simpson and Belk Mississippi.

For purposes of rendering this opinion, I have examined the following documents:

(i)       the Note Purchase Agreement;

(ii)      the Notes being delivered on the date thereof;

(iii)     the Certificate of Good Standing of the Delaware Secretary of State
dated January __, 2012, with respect to Belk (the “Delaware SOS Certificate”);

(iv)     the Certificates of Existence of the North Carolina Secretary of State
dated January     , 2012, with respect to Belk Administration, Belk
International, Belk Accounts, Belk Virginia, Belk Services, Belk Center, Belk
Gift, Belk Merchandising,

 

EXHIBIT 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Belk Texas Holdings, Belk Department Stores and Belk Ecommerce (the “North
Carolina SOS Certificates”);

(v)       the Certificate of Existence of the Mississippi Secretary of State
dated November 29, 2011, with respect to Belk Mississippi (the “Mississippi SOS
Certificate”);

(vi)      the Certificate of Existence of the South Carolina Secretary of State
dated January     , 2012, with respect to Belk-Simpson (the “South Carolina SOS
Certificate”);

(vii)     the Organizational Documents of each Opinion Party certified as of a
recent date by the Secretary of State, or other appropriate officer, of the
jurisdiction of organization of each Opinion Party;

(viii)    Operating Documents of each Opinion Party; and

(ix)      authorizing resolutions of the Board of Directors or Board of Managers
of each SC/MS Opinion Party dated November 21, 2011 and specimen signatures of
officers of each SC/MS Opinion Party authorized to execute and deliver the
Transaction Documents described below, all as certified as of the date hereof by
the Secretary of each Opinion Party.

For purposes of this opinion, (a) the documents described in items (i) and
(ii) immediately above are hereinafter collectively called the “Transaction
Documents”, (b) the documents described in item (vii) immediately above is
hereinafter called the “Reviewed Organizational Documents”, (c) the documents
described in item (viii) immediately above are hereinafter called the “Reviewed
Operating Documents”, and (d) the documents described in items (i) through
(ix) immediately above are hereinafter collectively called the “Reviewed
Documents”.

In addition, I have reviewed such other documents and considered such additional
matters of law and fact as I, in my professional judgment, have deemed
appropriate to render the opinions contained herein. Where I have considered it
appropriate, I have relied, without investigation or analysis of any underlying
data contained therein, upon certificates or other comparable documents of
public officials as to certain facts and conclusions set forth therein, and upon
statements and certifications of officers or other appropriate representatives
of the Opinion Parties and the representations, warranties and certifications
contained in the Transaction Documents as to certain facts.

The opinions set forth herein are limited to matters governed by the laws of the
State of North Carolina, the General Corporation Law of the States of Delaware
and Mississippi, the South Carolina Code of Laws, Title 33 – Corporations,
Partnerships and Associations and the federal laws of the United States, and no
opinion is expressed herein as to the laws of any other jurisdiction. I express
no opinion concerning any matter respecting or affected by any laws other than
laws that a lawyer in North Carolina exercising customary professional diligence
would reasonably recognize as being directly applicable to the Opinion Parties,
the Transaction Documents or both (other than state or Federal tax, “blue sky”
or securities laws or rules, as to which I express no opinion).

 

E-4(a)-2



--------------------------------------------------------------------------------

Based upon the foregoing assumptions and subject to the qualifications,
limitations and exceptions set forth herein, I am of the opinion that:

1.     Belk is a corporation duly formed, validly existing and in good standing
under the laws of Delaware.

2.     Belk Administration, Belk International, Belk Services and Belk Center
are corporations duly formed, validly existing and in good standing under the
laws of North Carolina.

3.     Belk Accounts, Belk Virginia, Belk Gift, Belk Merchandising, Belk
Ecommerce and Belk Texas Holdings are limited liability companies duly
organized, validly existing and in good standing under the laws of North
Carolina. Belk Department Stores is a limited partnership duly organized,
validly existing and in good standing under the laws of North Carolina.

4.     Belk-Simpson is a corporation duly formed, validly existing and in good
standing under the laws of South Carolina.

5.     Belk Mississippi is a limited liability company duly organized, validly
existing and in good standing under the laws of Mississippi.

6.     Each SC/MS Opinion Party has the corporate or limited liability company
power and authority to execute, deliver and perform its obligations under the
Transaction Documents and the corporate or limited liability company power and
authority to conduct the activities in which it is now engaged.

7.     Each SC/MS Opinion Party has duly authorized the execution, delivery and
performance of the Transaction Documents by all necessary organizational action
and has duly executed and delivered the Transaction Documents.

8.     Neither the execution or delivery of, nor the performance by any of the
SC/MS Opinion Parties of its obligations under, the Transaction Documents
violates or results in the creation or imposition of any Lien upon any of the
property of any SC/MS Opinion Party pursuant to the provisions of the Reviewed
Organizational Documents or the Reviewed Operating Documents of any SC/MS
Opinion Party.

Except as expressly relating to an earlier date, the foregoing opinions are
given as of the date of this opinion letter, and I disclaim any obligation to
update this opinion letter for changes in law or fact (including changes in
facts that become known to me) or other events occurring after the date hereof.
The opinions contained in this opinion letter are rendered solely in connection
with issuance of the Notes pursuant to the Transaction Documents and may not be
relied upon in any manner by any person other than the addressees hereof, any
successor to an addressee, or any transferee of a Note who becomes a transferee
pursuant to the transfer provisions of the Transaction Documents (including
successive transferees) (which successors and transferees may rely on this
opinion as though it had been addressed to such person and delivered to such
person on the date hereof) (collectively, the “Reliance Parties”), or by any
Reliance Party for any other purpose. The opinions herein shall not be quoted or
otherwise

 

E-4(a)-3



--------------------------------------------------------------------------------

included, summarized or referred to in any publication or document or otherwise
circulated, in whole or in part, for any purpose whatsoever, or furnished to any
person other than a Reliance Party (or a person considering whether to become a
Reliance Party), except as may be required of any Reliance Party by applicable
law or regulation or in accordance with any auditing or oversight function or
request of regulatory agencies to which a Reliance Party is subject.

Yours very truly,

 

E-4(a)-4



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE OBLIGORS

January 25, 2012

The parties listed in Schedule I

Ladies and Gentlemen:

We have acted as counsel to Belk, Inc., a Delaware corporation (“Belk”), and the
Subsidiaries thereof identified on Schedule II hereto (together with Belk,
collectively, the “Opinion Parties”) in connection with the issuance by the
Opinion Parties of $100,000,000 aggregate principal amount of their 5.21% Senior
Notes, due January 25, 2022 (the “Notes”), pursuant to that certain Note
Purchase Agreement dated as of December 14, 2011 among you and the Opinion
Parties (the “Note Purchase Agreement”). This opinion is being delivered
pursuant to Section 4.4(b) of the Note Purchase Agreement.

When used herein the following terms shall have the respective meanings ascribed
thereto below:

“Applicable Laws” means the federal laws of the United States and the statutes
of the State of North Carolina which a lawyer in North Carolina exercising
customary professional diligence would recognize as generally applicable to
transactions of the type contemplated by the Transaction Documents (defined
below) entered into by entities in unregulated industries.

“Court Order” means any judicial or administrative judgment, order, decree, or
arbitral decision that (a) names an Opinion Party and is specifically directed
to it or its properties and (b) either (i) is disclosed in the Transaction
Documents (including the disclosure schedules thereto) or (ii) is known to us
without independent investigation or inquiry.

“North Carolina Opinion Parties” means Belk Administration, Belk International,
Belk Services, Belk Center, Belk Accounts, Belk Virginia, Belk Gift, Belk
Merchandising, Belk Texas Holdings, Belk Department Stores and Belk Ecommerce.

“Operating Documents” means, with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other entity, the bylaws, operating agreement, partnership agreement, limited
partnership agreement or other applicable similar documents governing the
operation or management of such entity.

“Organizational Documents” means, with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other entity, the articles of incorporation, certificate of
incorporation, articles of organization,

 

EXHIBIT 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

certificate of limited partnership or other applicable similar organizational or
charter documents relating to the creation of such entity.

The phrases “to our knowledge” and “known to us” mean the conscious awareness by
lawyers in the primary lawyer group of factual matters such lawyers recognize as
being relevant to the opinion or confirmation so qualified. “Primary lawyer
group” means Richard Hazlett and Matt Mitchell, who are the lawyers in this firm
actively involved in reviewing and negotiating the Transaction Documents. An
opinion given “to our knowledge” means no member of the primary lawyer group has
such conscious awareness of facts that would render such opinion untrue.

For purposes of rendering this opinion, we have examined the following
documents:

(i)        the Note Purchase Agreement;

(ii)       the Notes being delivered on the date thereof;

(iii)      the Certificate of Good Standing of the Delaware Secretary of State
dated January     , 2012, with respect to Belk (the “Delaware SOS Certificate”)
and the Certificate of Authorization from the North Carolina Secretary of State
dated January     , 2012, with respect to Belk (the “Belk Authorization
Certificate”);

(iv)      the Certificates of Existence of the North Carolina Secretary of State
dated January     , 2012, with respect to the North Carolina Opinion Parties
(the “North Carolina SOS Certificates”);

(v)       the Organizational Documents of Belk and each North Carolina Opinion
Party certified as of a recent date by the Secretary of State, or other
appropriate officer, of the jurisdiction of organization of Belk and each North
Carolina Opinion Party;

(vi)      Operating Documents of Belk and each North Carolina Opinion Party;

(vii)     authorizing resolutions of the Board of Directors or managing members,
as applicable, of Belk and each North Carolina Opinion Party dated November 21,
2011, and specimen signatures of officers of Belk and each North Carolina
Opinion Party authorized to execute and deliver the Transaction Documents
described below, all as certified as of the date hereof by the Secretary of Belk
and each North Carolina Opinion Party; and

(viii)    copies of the contracts, agreements, leases and other documents
identified to us by Belk as material to the business of Belk and its
subsidiaries taken as a whole, all of which are listed on Exhibit A hereto
(collectively, the “Designated Contracts”).

For purposes of this opinion, (a) the documents described in items (i) and
(ii) immediately above are herein collectively called the “Transaction
Documents”, (b) the documents described in item (v) immediately above is
hereinafter called the “Reviewed Organizational Documents”, (c) the documents
described in item (vi) immediately above are hereinafter called the “Reviewed
Operating Documents”, and (d) the documents described in

 

E-4(b)-2



--------------------------------------------------------------------------------

items (i) through (viii) immediately above are hereinafter collectively called
the “Reviewed Documents”.

In addition, we have reviewed such other documents and considered such
additional matters of law and fact as we, in our professional judgment, have
deemed appropriate to render the opinions contained herein. Where we have
considered it appropriate, we have relied, without investigation or analysis of
any underlying data contained therein, upon certificates or other comparable
documents of public officials as to certain facts and conclusions set forth
therein, and upon statements and certifications of officers or other appropriate
representatives of the Opinion Parties and the representations, warranties and
certifications contained in the Transaction Documents as to certain facts.

In making our examination and in rendering this opinion letter, we have assumed,
with your consent and without independent verification or investigation, each of
the following:

(a)     The genuineness of all signatures, the legal capacity of natural
persons, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as facsimile,
electronic, certified or photostatic copies, and the authenticity of the
originals of such copies;

(b)     Each of the respective parties thereto is duly organized;

(c)     Each of the respective parties thereto (1) (other than with respect to
Belk and the North Carolina Opinion Parties) is validly existing and in good
standing in its jurisdiction of formation, has the full right, power and
authority to execute, deliver and perform all of its obligations under the
Transaction Documents, and all other documents required or permitted to be
executed, delivered and performed thereunder and has taken all necessary action
to enter into, and has duly authorized, executed and delivered, each such
document and the execution, delivery and performance by any such party of the
Transaction Documents does not conflict with or violate the Organizational
Documents or Operating Documents of such party or Applicable Law applicable to
such party and (2) (other than with respect to the Opinion Parties) to the
extent that any Transaction Document imposes any obligations upon any such
party, such Transaction Document is a valid and binding obligation of such
party, enforceable against such party in accordance with its terms;

(d)     The execution, delivery and performance by the respective parties
thereto (other than the Opinion Parties) of the Transaction Documents does not
conflict with or violate any law, rule, regulation order, injunction or decree
applicable to such party or to issuance of the Notes, and does not conflict with
or constitute a default under any agreement, instrument or undertaking to which
such party is a party the effect of which conflict or default would be to cause
a violation of any Applicable Law;

(e)     Each of the respective parties thereto (other than the Opinion Parties)
has complied with all legal requirements pertaining to its status, as such
status relates to its rights to enforce the Transaction Documents against the
Opinion Parties;

 

E-4(b)-3



--------------------------------------------------------------------------------

(f)     There are no agreements or understandings among the parties, written or
oral, and there is no usage of trade or course of prior dealing among the
parties that would, in either case, define, supplement or qualify the terms of
the Transaction Documents;

(g)     There has not been any mutual mistake of fact or misunderstanding,
fraud, duress or undue influence in connection with the issuance of the Notes or
the execution and delivery of the Transaction Documents;

(h)     The consideration giving rise to the obligations set forth in the
Transaction Documents has been paid, delivered or incurred, as the case may be;

(i)     Each party to the Transaction Documents and any agent acting for it in
connection therewith has acted in good faith and without notice of any defense
against enforcement of rights created by, or adverse claim to any property or
security interest transferred or created under the Transaction Documents;

(j)     Each certificate or other document issued by or filed with a public
authority is accurate, complete and authentic, and all official public records
(including all filings with public authorities) are properly indexed and filed
and are accurate and complete;

(k)     All statutes, judicial and administrative decisions, and rules and
regulations of governmental agencies, constituting the law of North Carolina,
are generally available to lawyers practicing in North Carolina, and are in a
format that makes legal research reasonably feasible;

(l)     The constitutionality or validity of a relevant statute, rule,
regulation or agency action is not in issue unless a reported decision in North
Carolina has specifically established its unconstitutionality or invalidity;

(m)     The Designated Contracts will be enforced as written; and

(n)     All parties to the Transaction Documents will act in accordance with,
and will refrain from taking any action that is forbidden by, the terms and
conditions of the Transaction Documents.

The opinions set forth herein are limited to matters governed by the laws of the
State of North Carolina, the General Corporation Law of the State of Delaware
and the federal laws of the United States, and no opinion is expressed herein as
to the laws of any other jurisdiction. We express no opinion concerning any
matter respecting or affected by any laws other than laws that a lawyer in North
Carolina exercising customary professional diligence would reasonably recognize
as being directly applicable to the Opinion Parties, the Transaction Documents
or both (other than state or Federal tax, “blue sky” or securities laws or
environmental laws or rules, as to which we express no opinion other than the
opinion set forth in paragraphs 8 and 10 below).

 

E-4(b)-4



--------------------------------------------------------------------------------

Based upon the foregoing assumptions and subject to the qualifications,
limitations and exceptions set forth herein, we are of the opinion that:

1.     Based solely on the Delaware SOS Certificate, Belk is a corporation in
existence under the laws of the State of Delaware. Based solely on the Belk
Authorization Certificate, Belk is authorized to transact business in the State
of North Carolina. Belk has the corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents.

2.     Based solely on the North Carolina SOS Certificates, each of the North
Carolina Opinion Parties is a corporation or limited liability company or
limited partnership, as applicable, in existence under the laws of the State of
North Carolina. Each North Carolina Opinion Party has the corporate or
organizational power and authority, as applicable, to execute, deliver and
perform its obligations under the Transaction Documents.

3.     Belk and each North Carolina Opinion Party has duly authorized the
execution, delivery and performance of the Transaction Documents by all
necessary organizational action and has duly executed and delivered the
Transaction Documents.

4.     Each of the Transaction Documents constitutes the legal, valid and
binding obligation of each of the Opinion Parties, enforceable against each of
the Opinion Parties in accordance with its terms. For purposes of this opinion,
we have assumed that the Transaction Documents are governed by the laws of the
State of North Carolina.

5.     Neither the execution or delivery of, nor performance by any Opinion
Party of its obligations under, the Transaction Documents (a) violates (i) any
Applicable Laws, or (ii) any Court Order, (b) breaches, results in a default
under or results in the creation or imposition of any Lien upon any of the
property of any Opinion Party pursuant to the provisions of any Designated
Contract, or (c) requires the prior consent of, notice to, license from or
filing with any federal or North Carolina governmental authority pursuant to any
Applicable Law which has not been duly obtained or made on or prior to the date
hereof. In connection with our opinion in this paragraph 5, our opinion with
respect to Designated Contracts in clause (b) above is qualified to the extent
that we express no opinion as to whether the issuance of the Notes or execution
or delivery of or performance under any the Transaction Documents may violate,
breach or result in a default under any term, covenant or provision pertaining
to financial, accounting or other numerical matters, including without
limitation any financial ratio or any balance sheet or income statement
condition contained or referred to in any Designated Contract.

6.     Neither the execution or delivery of, nor performance by Belk or the
North Carolina Opinion Parties of its obligations under, the Transaction
Documents violates or results in the creation or imposition of any Lien upon any
of the property of Belk or any North Carolina Opinion Party pursuant to the
provisions of the Reviewed Organizational Documents or the Reviewed Operating
Documents of Belk or any North Carolina Opinion Party.

 

E-4(b)-5



--------------------------------------------------------------------------------

7.     To our knowledge, except as disclosed in the Transaction Documents
(including the disclosure schedules thereto), there is no action, suit or
proceeding at law or in equity, or by or before any governmental instrumentality
or agency or arbitral body now pending, or overtly threatened against any
Opinion Party pertaining to the Transaction Documents.

8.     No Opinion Party is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The receipt and application of the
proceeds and repayment of the Notes by the Opinion Parties and the consummation
of the transactions contemplated by the Transaction Documents will not violate
any provision of the Investment Company Act of 1940, or any rule, regulation or
order issued by the Securities and Exchange Commission thereunder.

9.     Assuming that the Opinion Parties apply the proceeds of the Notes as
provided in Section 5.14 of the Note Purchase Agreement, the issuance of the
Notes and the use of the proceeds thereof do not violate the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

10.     Assuming the accuracy of the representations of the note purchasers
contained in Sections 6.1 and 6.2 of the Note Purchase Agreement, the issuance,
sale and delivery of the Notes under the circumstances contemplated by the Note
Purchase Agreement do not, under existing law, require the registration of the
Notes under the Securities Act or the qualification of an indenture under the
Trust Indenture Act of 1939, as amended.

The opinions set forth herein are subject to the following qualifications:

(A)     The validity and enforceability of the Transaction Documents are subject
to (i) applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium, fraudulent conveyance and other similar state or federal debtor
relief laws from time to time in effect and which affect the enforcement of
creditors’ rights or the collection of debtors’ obligations in general,
(ii) general principles of equity, the application of which may deny the holders
of Notes certain of the rights and remedies granted to the holders of Notes
under the Transaction Documents, including rights to specific performance,
injunctive relief and the appointment of a receiver but the inclusion of such
provisions will not render the Transaction Documents invalid as a whole or
preclude the judicial enforcement of the obligation of the Opinion Parties to
repay the principal, together with interest thereon, as provided in the Notes,
and (iii) general principles of commercial reasonableness, good faith and
materiality.

(B)     Certain remedies, waivers and other provisions of the Transaction
Documents may not be enforceable, but the inclusion of such provisions will not
render the Transaction Documents invalid as a whole or preclude the judicial
enforcement of the obligation of the Opinion Parties to repay the principal,
together with interest thereon, as provided in the Notes.

 

E-4(b)-6



--------------------------------------------------------------------------------

(C)     We express no opinion as to the enforceability of any provisions of the
Transaction Documents that:

(i)      purport to excuse a party for liability for or indemnify a party
against its own acts, or otherwise provide for indemnification that is contrary
to public policy;

(ii)     purport to make void any act done in contravention thereof;

(iii)    purport to authorize a party to act in its sole discretion;

(iv)    require waivers or amendments to be made only in writing;

(v)     purport to effect waivers of constitutional, statutory or equitable
rights or the effect of applicable laws;

(vi)    impose (or have the effect of imposing) liquidated damages, penalties or
forfeiture, interest on interest or increased interest post-default;

(vii)   relate to choice of forum or consent to the jurisdiction of courts,
venue of actions or means of service of process;

(viii)  purport to waive the right of jury trial;

(ix)    purport to require a party thereto to pay or reimburse attorneys’ fees
incurred by another party, or to indemnify another party therefor, which
provisions may be limited by applicable statutes and decisions relating to the
collection and award of attorneys’ fees; or

(x)     purport to restrict or prohibit the assignment or transfer of any rights
of any party to the Transaction Documents.

(D)     We express no opinion as to the application of any Federal, North
Carolina or local laws, rules, regulations or ordinances to the note purchasers.

Except as expressly relating to an earlier date, the foregoing opinions are
given as of the date of this opinion letter, and we disclaim any obligation to
update this opinion letter for changes in law or fact (including changes in
facts that become known to us) or other events occurring after the date hereof.
Our opinions contained in this opinion letter are rendered solely in connection
with the issuance of the Notes contemplated under the Transaction Documents and
may not be relied upon in any manner by any person other than the addressees
hereof, any successor to an addressee, or any transferee of a Note who becomes a
transferee pursuant to the transfer provisions of the Transaction Documents
(including successive transferees) (which successors and transferees may rely on
this opinion as though it had been addressed to such person and delivered to
such person on the date hereof) (collectively, the “Reliance Parties”), or by
any Reliance Party for any other purpose. Our opinions herein shall not be
quoted or otherwise

 

E-4(b)-7



--------------------------------------------------------------------------------

included, summarized or referred to in any publication or document or otherwise
circulated, in whole or in part, for any purpose whatsoever, or furnished to any
person other than a Reliance Party (or a person considering whether to become a
Reliance Party), except as may be required of any Reliance Party by applicable
law or regulation or in accordance with any auditing or oversight function or
request of regulatory agencies to which a Reliance Party is subject.

 

Yours very truly,

MOORE & VAN ALLEN PLLC

 

E-4(b)-8



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.4(c) of the Note Purchase Agreement, shall be dated the
Closing Date and addressed to each Purchaser, shall be satisfactory in form and
substance to each Purchaser and shall be to the effect that:

1.     Each Obligor is a corporation, limited liability company or limited
partnership validly existing and in good standing under the laws of its
jurisdiction of organization.

2.     The Note Purchase Agreement constitutes the legal, valid and binding
contract of each Obligor enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors’ rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).

3.     The Notes being delivered on the date hereof constitute the legal, valid
and binding obligations of each Obligor enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

4.     The issuance, sale and delivery of the Notes being delivered on the date
hereof under the circumstances contemplated by the Note Purchase Agreement do
not, under existing law, require the registration of the Notes under the
Securities Act of 1933, as amended, or the qualification of an indenture under
the Trust Indenture Act of 1939, as amended.

The opinion of Schiff Hardin LLP shall also state that the opinions of Luther T.
Moore, Esq., Assistant General Counsel for the Obligors, and Moore & Van Allen
PLLC, special counsel to the Obligors, are satisfactory in scope and form to
Schiff Hardin LLP and that, in their opinion, the Purchasers are justified in
relying thereon.

In rendering the opinion set forth in paragraph 1 above, Schiff Hardin LLP may
rely, as to matters referred to in paragraph 1, solely upon an examination of
the certificate of incorporation, certificate of formation and certificate of
organization of each Obligor certified by, and a certificate of good standing of
each Obligor from, the Secretary of State of the state of such Obligor’s
organization. The opinion of Schiff Hardin LLP is limited to the laws of the
State of New York and the federal laws of the United States.

With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Obligors and upon representations of the Obligors and the Purchasers delivered
in connection with the issuance and sale of the Notes.

 

 

EXHIBIT 4.4(c)

(to Note Purchase Agreement)